DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Remarks

	In response to communications sent September 24, 2021, claim(s) 1-19 and 21-24 is/are pending in this application; of these claim(s) 1, 19, and 21-24 is/are in independent form.  Claim(s) 1, 5-16, 18, and 19 is/are currently amended; claim(s) 2, 3, 4, 17, is/are original; claim(s) 21-24 are new; claim(s) 20 is/are cancelled.

Response to Arguments
Applicant’s arguments, see page 32 line 3-6, filed September 24, 2021, with respect to the claim objections have been fully considered and are persuasive.  The objection of claim 11 has been withdrawn.
Applicant’s arguments, see page 32 line 7 – page 33 line 5, filed September 24, 2021, with respect to claims 1-20 have been fully considered and are persuasive.  The rejection (under 35 U.S.C. § 112(b)) of claims 1-20 has been withdrawn. 
Applicant’s arguments, see page 33 line 6 – page 33 line 12, filed September 24, 2021, with respect to claims 16-20 have been fully considered and are persuasive.  The rejection of claims 16-20 (under 35 U.S.C. § 101) has been withdrawn. 
Applicant’s arguments, see page 33 line 13 – page 34 line 8, filed September 24, 2021, with respect to 1-8, 14-18, and 20 have been fully considered and are rejection (under 35 U.S.C. § 102) of claims 1-8, 14-18, and 20 has been withdrawn. 
Applicant's arguments filed September 24, 2021 have been fully considered but they are not persuasive.  Applicant has not argued substantively about the non-statutory double patenting rejection nor the provisional non-statutory double patenting rejection.  Nevertheless, one of provisional non-statutory double patenting rejections over 16/871,755 is withdrawn because the reference application was later-filed.  An additional provisional non-statutory double patenting rejection is made over co-pending application 16/006,462.  Additional nonstatutory double patenting and provisional nonstatutory double patenting rejections are made for the new claims 21-24.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-7, 14, 15, 19, and 21-24 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 14 of U.S. Patent No. 10,650,911 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-7, 14, 15, 19, and 21-24 .

Application 16/006,518
US 10,650,911 B2
Claim 1 (genus)
1. A system, comprising: at least one computer hardware processor; and at least one non-transitory computer-readable storage medium storing processor-executable instructions that, when executed by the at least one computer hardware processor, cause the at least one computer hardware processor to perform: 

obtaining RNA expression data for a biological sample from a subject; 

determining a molecular-functional (MF) profile for the subject at least in part by determining, using the RNA expression data, a gene group expression level for each gene group in 






gene groups associated with cancer malignancy including a first gene group 

































and gene groups associated with cancer microenvironment including a second gene group, wherein the first and second gene groups are different, and wherein the gene groups associated 






























































determining a second visual characteristic for a second GUI element using the second gene group expression level;








































generating a personalized GUI personalized to the subject, the GUI comprising: a first GUI portion associated with cancer malignancy and containing the first GUI element having the first visual characteristic, and a second GUI portion associated with cancer microenvironment and containing the second GUI element having the second visual characteristic; and presenting the generated personalized GUI to a user.


1. A method, comprising:









obtaining RNA expression data for a biological sample from a subject;

determining a molecular-functional (MF) profile for the subject at least in part by determining, using the RNA expression data, a gene group expression level for each gene group in 






at least one first gene group associated with cancer malignancy and comprising 





a tumor properties group comprising at least ten genes selected from the list consisting of: MKI67, ESCO2, CETN3, CDK2, CCND1, CCNE1, AURKA, AURKB, CDK4, CDK6, PRC1, E2F1, MYBL2, BUB1, PLK1, CCNB1, MCM2, MCM6, PIK3CA, PIK3CB, PIK3CG, PIK3CD, AKT1, MTOR, PTEN, PRKCA, AKT2, AKT3, BRAF, FNTA, FNTB, MAP2K1, 
at least one second gene group associated with cancer microenvironment and comprising:
a tumor-promoting immune microenvironment group comprising at 

an angiogenesis group comprising at least ten genes selected from the list consisting of: VEGFA, VEGFB, VEGFC, PDGFC, CXCL8, CXCR2, FLT1, PIGF, CXCL5, KDR, ANGPT1, ANGPT2, TEK, VWF, CDH5, NOS3, KDR, VCAM1, MMRN1, LDHA, HIF1A, EPAS1, CA9, SPP1, LOX, SLC2A1, and LAMPS, and
a fibroblasts group comprising at least ten genes selected from the list consisting of: LGALS1, COL1A1, COL1A2, COL4A1, COL5A1, TGFB1, TGFB2, TGFB3, ACTA2, FGF2, FAP, LRP1, CD248, COL6A1, COL6A2, and COL6A3,






























determining a second set of one or more visual characteristics for a second set of GUI elements using one or more gene expression levels determined for the at least one second gene group, the second set of GUI elements including a first GUI element for the tumor-promoting immune microenvironment group, a second GUI element for the anti-tumor immune microenvironment group, a third GUI element for the angiogenesis group, and a fourth GUI element for the for fibroblasts group, the determining comprising:
determining a first size for the first GUI element using one or more gene expression levels determined for the 

determining a second size for the second GUI element using one or more gene expression levels determined for the anti-tumor immune microenvironment group;
determining a third size for the third GUI element using one or more gene expression levels determined for the angiogenesis microenvironment group;
determining a fourth size for the fourth GUI element using one or more gene expression levels determined for the fibroblasts group;



determining a respective color for each of the first, second, third, and fourth GUI elements, to obtain first, second, third, and fourth colors, based on whether the corresponding gene group, 
generating a GUI personalized to the subject, the generating comprising:
generating a first GUI portion associated with cancer malignancy and containing the first set of GUI elements having the determined first set of visual characteristics; and
generating a second GUI portion associated with cancer microenvironment and containing the second set of GUI elements having the determined second set of visual characteristics, the generating comprising:
generating the first GUI element in the second GUI portion to have the first size and the first color;
generating the second GUI element in the second GUI portion to have the second size and the second color;

generating the fourth GUI element in the second GUI portion to have the first size and the fourth color;
presenting the generated GUI to a user;
identifying one or more anti-cancer therapies using the determined MF profile for the subject; and
administering to the subject the one or more anti-cancer therapies identified using the determined MF profile for the subject.

2. The system of claim 1, wherein determining the first visual characteristic for the first GUI element comprises determining size of the first GUI element using the first gene group expression level; and wherein determining the second visual characteristic for the second GUI 

See claim 1 above.

3. The system of claim 1, wherein in response to a user selection of the first GUI element, the GUI is configured to present information about at least one additional gene group associated with cancer malignancy; and/or wherein in response to a user selection of the second GUI element, the GUI is configured to present information about at least one additional gene group associated with cancer microenvironment.  
Claim 1 (species)
See claim 1 above.
Claim 4 (genus)
The system of claim 1, wherein generating the personalized GUI comprises generating the GUI comprising: a first portion associated with cancer malignancy and containing the first GUI element; and a second portion associated with cancer microenvironment and containing the second GUI element, wherein the second portion is different from the first 

See claim 1 above.
Claim 5 (genus)
5. The system of claim 1, wherein the gene groups associated with cancer malignancy comprise a tumor properties group; and wherein determining the MF profile for the subject comprises determining a gene group expression level for the tumor properties group; and/or wherein the gene groups associated with cancer 

See claim 1 above.
Claim 6 (genus)
6. The system of claim 5, wherein the gene groups associated with cancer malignancy comprise at least three genes from the following group: the tumor properties group: MKI67, ESCO2, CETN3, CDK2, CCND1, CCNE1, AURKA, AURKB, CDK4, CDK6, PRC1, E2F1, MYBL2, BUB1, PLK1, CCNB1, MCM2, MCM6, PIK3CA, PIK3CB, PIK3CG, PIK3CD, AKT1, MTOR, PTEN, PRKCA, AKT2, AKT3, BRAF, FNTA, 

See claim 1 above.

7. The system of claim 5, wherein the gene groups associated with cancer microenvironment comprise at least three genes from each of the following groups: the anti-tumor immune microenvironment group: HLA-A, HLA-B, HLA-C, B2M, TAP1, TAP2, HLA-DRA, HLA-DRB1, HLA-DOB, HLA-DPB2, HLA-DMA, HLA-DOA, HLA- DPA1, HLA-DPB1, HLA-DMB, HLA-DQB1, HLA-DQA1, HLA-DRB5, HLA-DQA2, HLA- DQB2, HLA-DRB6, CD80, CD86, CD40, CD83, TNFRSF4, ICOSLG, CD28, IFNG, GZMA, GZMB, PRF1, LCK, GZMK, ZAP70, GNLY, FASLG, TBX21, EOMES, CD8A, CD8B, NKG7, CD160, CD244, NCR1, KLRC2, KLRK1, CD226, GZMH, GNLY, IFNG, KIR2DL4, KIR2DS1, KIR2DS2, KIR2DS3, KIR2DS4, KIR2DS5, CXCL9, CXCL10, CXCR3, CX3CL1, CCR7, CXCL11, CCL21, CCL2, CCL3, CCL4, 

See claim 1 above.

14. The system of claim 1, wherein determining the MF profile for the 

Claim 15 (genus)
15. The system of claim 1, wherein the system further comprises: obtaining whole exome sequencing (WES) data based on the WES data, quantifying tumor burden (purity), identifying specific mutations, and/or calculating 

4. The method of claim 1, further comprising: obtaining whole exome
sequencing (WES) data, and
based on the WES data, quantifying tumor burden (purity), identifying specific mutations, calculating the 

19. A system, comprising: at least one computer hardware processor; and at least one non-transitory computer-readable storage medium storing processor-executable instructions that, when executed by the at least one computer hardware processor, cause the at least one computer hardware processor to perform:

obtaining RNA expression data for a biological sample from a subject having a particular type of cancer;

determining a molecular-functional (MF) profile for the subject at least in part by: determining, using the RNA expression data and reference RNA expression data, a gene group expression level for each gene group in a first set of gene groups associated 


















































determining a plurality of MF profiles for a respective plurality of subjects using the reference RNA expression data and RNA expression data from biological samples obtained from the plurality of subjects, each of the plurality of MF profiles containing a gene group expression level for each gene group in the first and second sets set of gene groups; and 

clustering the plurality of MF profiles to obtain the MF profile clusters determining at least one visual characteristic of a first graphical user 


























generating a personalized GUI personalized to the subject, the GUI comprising: a first portion associated with cancer malignancy and containing the first GUI element; and a second portion associated with cancer microenvironment and containing the second GUI element, wherein the second portion is different from the first portion; and presenting the generated personalized GUI to a user

1. A method, comprising:









obtaining RNA expression data for a biological sample from a subject;


determining a molecular-functional (MF) profile for the subject at least in part by determining, using the RNA expression data, a gene group expression level for each gene group in a set of gene groups, the set of gene groups comprising:

at least one second gene group associated with cancer microenvironment and comprising:
a tumor-promoting immune microenvironment group comprising at least ten genes selected from the list consisting of: PDCD1, CD274, CTLA4, LAG3, PDCD1LG2, BTLA, HAVCR2, VSIR, CXCL12, TGFB1, TGFB2, TGFB3, FOXP3, CTLA4, IL10, TNFRSF1B, CCL17, CXCR4, CCR4, CCL22, CCL1, CCL2, CCL5, CXCL13, CCL28, IDO1, ARG1, IL4R, IL10, TGFB1, TGFB2, TGFB3, NOS2, CYBB, CXCR4, CD33, CXCL1, CXCL5, CCL2, CCL4, CCL8, CCR2, CCL3, CCL5, CSF1, CXCL8, CXCL8, CXCL2, CXCL1, CCL11, CCL24, KITLG, CCL5, CXCL5, CCR3, CCL26, 
an anti-tumor immune microenvironment group comprising at least ten genes selected from the list consisting of: HLA-A, HLA-B, HLA-C, B2M, TAP1, TAP2, HLA-DRA, HLA-DRB1, HLA-DOB, HLA-DPB2, HLA-DMA, HLA-DOA, HLA-DPA1, HLA-DPB1, HLA-DMB, HLA-DQB1, HLA-DQA1, HLA-DRB5, HLA-DQA2, HLA-DQB2, HLA-DRB6, CD80, CD86, CD40, CD83, TNFRSF4, ICOSLG, CD28, IFNG, GZMA, GZMB, PRF1, LCK, GZMK, ZAP70, GNLY, FASLG, TBX21, EOMES, CD8A, CD8B, NKG7, CD160, CD244, NCR1, 
an angiogenesis group comprising at least ten genes selected from the list consisting of: VEGFA, VEGFB, VEGFC, PDGFC, CXCL8, CXCR2, FLT1, PIGF, CXCL5, KDR, ANGPT1, ANGPT2, TEK, VWF, CDH5, NOS3, KDR, VCAM1, MMRN1, LDHA, HIF1A, EPAS1, CA9, SPP1, LOX, SLC2A1, and LAMPS, and



determining a first set of one or more visual characteristics for a first set of one or more graphical user interface (GUI) elements using one or more gene expression levels determined for the at least one first gene group;





determining a second set of one or more visual characteristics for a second set of GUI elements using one or more gene expression levels determined for 
determining a first size for the first GUI element using one or more gene expression levels determined for the tumor-promoting immune microenvironment group;
determining a second size for the second GUI element using one or more gene expression levels determined for the anti-tumor immune microenvironment group;
determining a third size for the third GUI element using one or more gene expression levels determined for the angiogenesis microenvironment group;

determining a respective color for each of the first, second, third, and fourth GUI elements, to obtain first, second, third, and fourth colors, based on whether the corresponding gene group, in the at least one second gene group, represents an anti-tumor process or a pro-tumor process;
generating a GUI personalized to the subject, the generating comprising:
generating a first GUI portion associated with cancer malignancy and containing the first set of GUI elements having the determined first set of visual characteristics; and
generating a second GUI portion associated with cancer microenvironment and containing the second set of GUI elements having the determined second set of visual 
generating the first GUI element in the second GUI portion to have the first size and the first color;
generating the second GUI element in the second GUI portion to have the second size and the second color;
generating the third GUI element in the second GUI portion to have the third size and the third color;
generating the fourth GUI element in the second GUI portion to have the first size and the fourth color;
presenting the generated GUI to a user;
identifying one or more anti-cancer therapies using the determined MF profile for the subject; and
administering to the subject the one or more anti-cancer therapies identified using the determined MF profile for the subject.




obtaining RNA expression data for a biological sample from a subject;

determining a molecular-functional (MF) profile for the subject at least in part by determining, using the RNA expression data, a gene group expression level for each gene group in a set of gene groups, the set of gene groups comprising 






gene groups associated with cancer malignancy including a first gene group and 
































gene groups associated with cancer microenvironment including a second gene group, wherein the first and second gene groups are different, and wherein the gene groups associated with cancer microenvironment, including the second gene group, comprise: a MHCI group, a MHCII group, a coactivation molecules group, an effector cells group, a NK cells 
determining a first gene group expression level for the first gene group, and
















































determining a gene group expression level for each of the MHCI group, the MHCII group, the coactivation molecules group, the effector cells group, the NK cells group, the T
cell traffic group, the T cells group, the B cells group, the M1 signatures group, the Th1 signature group, the antitumor cytokines group, the checkpoint 








determining a first visual characteristic for a first graphical user interface (GUI) element using the first gene group expression level;




determining a second visual characteristic for a second GUI element using the second gene group expression level;





















































generating a personalized GUI personalized to the subject, the GUI comprising:
a first GUI portion associated with cancer malignancy and containing the first GUI element having the first visual characteristic, and
a second GUI portion associated with cancer microenvironment and containing the second GUI element having the second visual characteristic; and


1. A method, comprising:









obtaining RNA expression data for a biological sample from a subject;

determining a molecular-functional (MF) profile for the subject at least in part by determining, using the RNA expression data, a gene group expression level for each gene group in a set of gene groups, the set of gene groups comprising:






at least one first gene group associated with cancer malignancy and comprising 





a tumor properties group comprising at least ten genes selected from the list consisting of: MKI67, ESCO2, CETN3, CDK2, CCND1, CCNE1, AURKA, AURKB, CDK4, CDK6, PRC1, E2F1, MYBL2, BUB1, PLK1, CCNB1, MCM2, MCM6, PIK3CA, PIK3CB, PIK3CG, PIK3CD, AKT1, MTOR, PTEN, PRKCA, AKT2, AKT3, BRAF, FNTA, FNTB, MAP2K1, MAP2K2, MKNK1, MKNK2, ALK, AXL, KIT, EGFR, ERBB2, FLT3, MET, NTRK1, FGFR1, FGFR2, FGFR3, ERBB4, ERBB3, BCR-ABL, PDGFRA, PDGFRB, NGF, CSF3, CSF2, FGF7, IGF1, IGF2, IL7, 
at least one second gene group associated with cancer microenvironment and comprising:
a tumor-promoting immune microenvironment group comprising at least ten genes selected from the list consisting of: PDCD1, CD274, CTLA4, LAG3, PDCD1LG2, BTLA, HAVCR2, VSIR, CXCL12, TGFB1, TGFB2, TGFB3, FOXP3, CTLA4, IL10, TNFRSF1B, 
an anti-tumor immune microenvironment group comprising at least ten genes selected from the list consisting of: HLA-A, HLA-B, HLA-C, B2M, TAP1, TAP2, HLA-DRA, HLA-DRB1, HLA-DOB, HLA-DPB2, HLA-DMA, 

a fibroblasts group comprising at least ten genes selected from the list consisting of: LGALS1, COL1A1, COL1A2, COL4A1, COL5A1, TGFB1, TGFB2, TGFB3, ACTA2, FGF2, FAP, LRP1, CD248, COL6A1, COL6A2, and COL6A3,




























determining a first set of one or more visual characteristics for a first set of one or more graphical user interface (GUI) elements using one or more gene 

determining a second set of one or more visual characteristics for a second set of GUI elements using one or more gene expression levels determined for the at least one second gene group, the second set of GUI elements including a first GUI element for the tumor-promoting immune microenvironment group, a second GUI element for the anti-tumor immune microenvironment group, a third GUI element for the angiogenesis group, and a fourth GUI element for the for fibroblasts group, the determining comprising:
determining a first size for the first GUI element using one or more gene expression levels determined for the tumor-promoting immune microenvironment group;


determining a third size for the third GUI element using one or more gene expression levels determined for the angiogenesis microenvironment group;
determining a fourth size for the fourth GUI element using one or more gene expression levels determined for the fibroblasts group;

determining a respective color for each of the first, second, third, and fourth GUI elements, to obtain first, second, third, and fourth colors, based on whether the corresponding gene group, in the at least one second gene group, represents an anti-tumor process or a pro-tumor process;
generating a GUI personalized to the subject, the generating comprising:

generating a second GUI portion associated with cancer microenvironment and containing the second set of GUI elements having the determined second set of visual characteristics, the generating comprising:



generating the first GUI element in the second GUI portion to have the first size and the first color;

generating the second GUI element in the second GUI portion to have the second size and the second color;

generating the fourth GUI element in the second GUI portion to have the first size and the fourth color;
presenting the generated GUI to a user;
identifying one or more anti-cancer therapies using the determined MF profile for the subject; and
administering to the subject the one or more anti-cancer therapies identified using the determined MF profile for the subject.



obtaining RNA expression data for a biological sample from a subject;

determining a molecular-functional (MF) profile for the subject at least in part by determining, using the RNA 






gene groups associated with cancer malignancy including a first gene group and
































gene groups associated with cancer microenvironment including a second gene group, wherein the first and 
cytokines group, a cancer associated fibroblasts group, an angiogenesis group, and a complement inhibition group, the determining comprising:
determining a first gene group expression level for the first gene group, and
determining a gene group expression level for each of the MHCI group, the 


































determining a second visual characteristic for a second GUI element using the second gene group expression level;
generating a personalized GUI personalized to the subject, the GUI comprising:







































a first GUI portion associated with cancer malignancy and containing the first GUI element having the first visual characteristic, and

a second GUI portion associated with cancer microenvironment and containing the second GUI element having the second visual characteristic; and
presenting the generated personalized GUI to a user.

1. A method, comprising:

obtaining RNA expression data for a biological sample from a subject;

determining a molecular-functional (MF) profile for the subject at least in part by determining, using the RNA 






at least one first gene group associated with cancer malignancy and comprising 





a tumor properties group comprising at least ten genes selected from the list consisting of: MKI67, ESCO2, CETN3, CDK2, CCND1, CCNE1, AURKA, AURKB, CDK4, CDK6, PRC1, E2F1, MYBL2, BUB1, PLK1, CCNB1, MCM2, MCM6, PIK3CA, PIK3CB, PIK3CG, PIK3CD, 
at least one second gene group associated with cancer microenvironment and comprising:

an anti-tumor immune microenvironment group comprising at least ten genes selected from the list consisting of: HLA-A, HLA-B, HLA-C, B2M, TAP1, TAP2, HLA-DRA, HLA-DRB1, HLA-DOB, HLA-DPB2, HLA-DMA, HLA-DOA, HLA-DPA1, HLA-DPB1, HLA-DMB, HLA-DQB1, HLA-DQA1, HLA-DRB5, HLA-DQA2, HLA-DQB2, HLA-DRB6, CD80, CD86, CD40, CD83, TNFRSF4, ICOSLG, CD28, IFNG, GZMA, GZMB, PRF1, LCK, GZMK, ZAP70, GNLY, FASLG, TBX21, EOMES, CD8A, CD8B, NKG7, CD160, CD244, NCR1, KLRC2, KLRK1, CD226, GZMH, GNLY, IFNG, KIR2DL4, KIR2DS1, KIR2DS2, KIR2DS3, KIR2DS4, KIR2DS5, CXCL9, CXCL10, CXCR3, CX3CL1, CCR7, CXCL11, CCL21, CCL2, CCL3, CCL4, CCL5, EOMES, TBX21, ITK, CD3D, CD3E, CD3G, TRAC, TRBC1, TRBC2, LCK, UBASH3A, TRAT1, CD19, MS4A1, 
an angiogenesis group comprising at least ten genes selected from the list consisting of: VEGFA, VEGFB, VEGFC, PDGFC, CXCL8, CXCR2, FLT1, PIGF, CXCL5, KDR, ANGPT1, ANGPT2, TEK, VWF, CDH5, NOS3, KDR, VCAM1, MMRN1, LDHA, HIF1A, EPAS1, CA9, SPP1, LOX, SLC2A1, and LAMPS, and
a fibroblasts group comprising at least ten genes selected from the list consisting of: LGALS1, COL1A1, COL1A2, COL4A1, COL5A1, TGFB1, TGFB2, TGFB3, ACTA2, FGF2, FAP, LRP1, CD248, COL6A1, COL6A2, and COL6A3,



determining a second set of one or more visual characteristics for a second set of GUI elements using one or more gene expression levels determined for the at least one second gene group, the second set of GUI elements including a first GUI element for the tumor-promoting immune microenvironment group, a second GUI element for the anti-tumor immune microenvironment group, a third GUI element for the angiogenesis group, and a fourth GUI element for the for fibroblasts group, the determining comprising:
determining a first size for the first GUI element using one or more gene expression levels determined for the 

determining a second size for the second GUI element using one or more gene expression levels determined for the anti-tumor immune microenvironment group;
determining a third size for the third GUI element using one or more gene expression levels determined for the angiogenesis microenvironment group;
determining a fourth size for the fourth GUI element using one or more gene expression levels determined for the fibroblasts group;



determining a respective color for each of the first, second, third, and fourth GUI elements, to obtain first, second, third, and fourth colors, based on whether the corresponding gene group, 
generating a GUI personalized to the subject, the generating comprising:
generating a first GUI portion associated with cancer malignancy and containing the first set of GUI elements having the determined first set of visual characteristics; and
generating a second GUI portion associated with cancer microenvironment and containing the second set of GUI elements having the determined second set of visual characteristics, the generating comprising:
generating the first GUI element in the second GUI portion to have the first size and the first color;
generating the second GUI element in the second GUI portion to have the second size and the second color;

generating the fourth GUI element in the second GUI portion to have the first size and the fourth color;
presenting the generated GUI to a user;
identifying one or more anti-cancer therapies using the determined MF profile for the subject; and
administering to the subject the one or more anti-cancer therapies identified using the determined MF profile for the subject.



obtaining RNA expression data for a biological sample from a subject having a particular type of cancer;
determining a molecular-functional (MF) profile for the subject at least in part by:
determining, using the RNA expression data and reference RNA expression data, a







gene group expression level for each gene group in a first set of gene groups associated with cancer malignancy and consisting of a proliferation rate group, a PI3K/AKT/mTOR signaling group, a RAS/RAF/MEK signaling group, a receptor tyrosine kinases expression 























determining, using the RNA expression data and the reference RNA expression data, a gene group expression level for each gene group in a second set of gene groups associated with cancer microenvironment and consisting of a MHCI group, a MHCII group, a coactivation molecules group, an effector cells group, a NK cells group, a T cell traffic group, a T cells group, a B cells group, a M1 signatures group, a Thl signature group, an antitumor cytokines group, a checkpoint inhibition group, a Treg group, a MDSC group, a granulocytes group, a M2 signature group, a Th2 signature group, a protumor cytokines group, a cancer associated fibroblasts group, an angiogenesis group, and a complement inhibition group; and

identifying, from among the multiple MF profile clusters, an MF profile cluster with which to associate the MF profile for the subject, the MF profile clusters comprising:
a first MF profile cluster associated with inflamed and vascularized biological samples and/or inflamed and fibroblast-enriched biological samples, a second MF profile cluster associated with inflamed and non- vascularized biological samples and/or inflamed and non-fibroblast-enriched biological samples, a third MF profile cluster associated with non-inflamed and vascularized biological samples and/or non-inflamed and fibroblast-enriched biological samples, and
a fourth MF profile cluster associated with non-inflamed and non- vascularized biological samples and/or 
wherein the MF profile clusters were generated by:
determining a plurality of MF profiles for a respective plurality of subjects using the reference RNA expression data and RNA expression data from biological samples obtained from the plurality of subjects, each of the plurality of MF profiles containing a gene group expression level for each gene group in the first and second sets of gene groups; and
clustering the plurality of MF profiles to obtain the MF profile clusters;













determining at least one visual characteristic of a first graphical user interface (GUI) element using a first gene group expression level for at least one gene group of the first set of gene groups associated with cancer malignancy and at least one visual characteristic of a second GUI element using a second gene group expression level for at least one gene group of the second set of gene groups associated with cancer microenvironment;







































generating a personalized GUI personalized to the subject, the GUI comprising:
a first portion associated with cancer malignancy and containing the first GUI element; and
a second portion associated with cancer microenvironment and containing the second GUI element, wherein the second portion is different from the first portion;
and presenting the generated personalized GUI to a user.

1. A method, comprising:








obtaining RNA expression data for a biological sample from a subject;

determining a molecular-functional (MF) profile for the subject at least in part by determining, using the RNA expression data, a gene group expression level for each gene group in a set of gene groups, the set of gene groups comprising:






at least one first gene group associated with cancer malignancy and comprising 






at least one second gene group associated with cancer microenvironment and comprising:
a tumor-promoting immune microenvironment group comprising at least ten genes selected from the list consisting of: PDCD1, CD274, CTLA4, LAG3, PDCD1LG2, BTLA, HAVCR2, VSIR, CXCL12, TGFB1, TGFB2, TGFB3, FOXP3, CTLA4, IL10, TNFRSF1B, CCL17, CXCR4, CCR4, CCL22, CCL1, CCL2, CCL5, CXCL13, CCL28, IDO1, ARG1, IL4R, IL10, TGFB1, TGFB2, TGFB3, NOS2, CYBB, CXCR4, CD33, CXCL1, CXCL5, CCL2, CCL4, CCL8, CCR2, CCL3, CCL5, CSF1, CXCL8, CXCL8, CXCL2, CXCL1, CCL11, CCL24, KITLG, CCL5, CXCL5, CCR3, CCL26, PRG2, EPX, RNASE2, RNASE3, IL5RA, GATA1, SIGLEC8, PRG3, CMA1, 
an anti-tumor immune microenvironment group comprising at least ten genes selected from the list consisting of: HLA-A, HLA-B, HLA-C, B2M, TAP1, TAP2, HLA-DRA, HLA-DRB1, HLA-DOB, HLA-DPB2, HLA-DMA, HLA-DOA, HLA-DPA1, HLA-DPB1, HLA-DMB, HLA-DQB1, HLA-DQA1, HLA-DRB5, HLA-DQA2, HLA-DQB2, HLA-DRB6, CD80, CD86, CD40, CD83, TNFRSF4, ICOSLG, CD28, IFNG, GZMA, GZMB, PRF1, LCK, GZMK, ZAP70, GNLY, FASLG, TBX21, EOMES, CD8A, CD8B, NKG7, CD160, CD244, NCR1, KLRC2, KLRK1, CD226, GZMH, GNLY, IFNG, KIR2DL4, KIR2DS1, KIR2DS2, 
an angiogenesis group comprising at least ten genes selected from the list consisting of: VEGFA, VEGFB, VEGFC, PDGFC, CXCL8, CXCR2, FLT1, PIGF, CXCL5, KDR, ANGPT1, ANGPT2, TEK, VWF, CDH5, NOS3, KDR, VCAM1, MMRN1, LDHA, HIF1A, EPAS1, CA9, SPP1, LOX, SLC2A1, and LAMPS, and
a fibroblasts group comprising at least ten genes selected from the list consisting of: LGALS1, COL1A1, 

determining a first set of one or more visual characteristics for a first set of one or more graphical user interface (GUI) elements using one or more gene expression levels determined for the at least one first gene group;

determining a second set of one or more visual characteristics for a second set of GUI elements using one or more gene expression levels determined for the at least one second gene group, the second set of GUI elements including a first GUI element for the tumor-promoting immune microenvironment group, a second GUI element for the anti-tumor immune microenvironment group, a third GUI element for the angiogenesis group, and a fourth GUI 
determining a first size for the first GUI element using one or more gene expression levels determined for the tumor-promoting immune microenvironment group;

determining a second size for the second GUI element using one or more gene expression levels determined for the anti-tumor immune microenvironment group;
determining a third size for the third GUI element using one or more gene expression levels determined for the angiogenesis microenvironment group;
determining a fourth size for the fourth GUI element using one or more gene expression levels determined for the fibroblasts group;




generating a GUI personalized to the subject, the generating comprising:
generating a first GUI portion associated with cancer malignancy and containing the first set of GUI elements having the determined first set of visual characteristics; and
generating a second GUI portion associated with cancer microenvironment and containing the second set of GUI elements having the determined second set of visual characteristics, the generating comprising:

generating the second GUI element in the second GUI portion to have the second size and the second color;
generating the third GUI element in the second GUI portion to have the third size and the third color;
generating the fourth GUI element in the second GUI portion to have the first size and the fourth color;
presenting the generated GUI to a user;
identifying one or more anti-cancer therapies using the determined MF profile for the subject; and
administering to the subject the one or more anti-cancer therapies identified using the determined MF profile for the subject.


determining a molecular-functional (MF) profile for the subject at least in part by:






determining, using the RNA expression data and reference RNA expression data, a gene group expression level for each gene group in a first set of gene groups associated with cancer malignancy and consisting of a proliferation rate group, a PI3K/AKT/mTOR signaling group, a RAS/RAF/MEK signaling group, a receptor tyrosine kinases expression group, a growth factors group, a tumor 
anti-metastatic factors group, and a mutation status group; and










































determining, using the RNA expression data and the reference RNA expression 
accessing information specifying multiple MF profile clusters for the particular cancer type;
identifying, from among the multiple MF profile clusters, an MF profile cluster with which to associate the MF profile 
a first MF profile cluster associated with inflamed and vascularized biological samples and/or inflamed and fibroblast-enriched biological samples, a second MF profile cluster associated with inflamed and non- vascularized biological samples and/or inflamed and non-fibroblast-enriched biological samples, a third MF profile cluster associated with non-inflamed and vascularized biological samples and/or non-inflamed and fibroblast-enriched biological samples, and
a fourth MF profile cluster associated with non-inflamed and non- vascularized biological samples and/or non-inflamed and non-fibroblast-enriched biological samples, wherein the MF profile clusters were generated by:
determining a plurality of MF profiles for a respective plurality of subjects 
containing a gene group expression level for each gene group in the first and second sets of gene groups; and
clustering the plurality of MF profiles to obtain the MF profile clusters;


determining at least one visual characteristic of a first graphical user interface (GUI) element using a first gene group expression level for at least one gene group of the first set of gene groups associated with cancer malignancy and at least one visual characteristic of a second GUI element using a second gene group expression level for at least one gene group of the second set of gene groups associated with cancer microenvironment;







































generating a personalized GUI personalized to the subject, the GUI comprising:
a first portion associated with cancer malignancy and containing the first GUI element; and
a second portion associated with cancer microenvironment and containing the second GUI element, wherein the 
and presenting the generated personalized GUI to a user.

1. A method, comprising:



determining a molecular-functional (MF) profile for the subject at least in part by determining, using the RNA expression data, a gene group expression level for each gene group in a set of gene groups, the set of gene groups comprising:


at least one first gene group associated with cancer malignancy and comprising
a tumor properties group comprising at least ten genes selected from the list consisting of: MKI67, ESCO2, CETN3, CDK2, CCND1, CCNE1, AURKA, AURKB, CDK4, CDK6, PRC1, E2F1, MYBL2, BUB1, PLK1, CCNB1, MCM2, MCM6, PIK3CA, PIK3CB, PIK3CG, PIK3CD, AKT1, MTOR, PTEN, PRKCA, AKT2, AKT3, BRAF, FNTA, FNTB, MAP2K1, MAP2K2, MKNK1, MKNK2, ALK, AXL, 
at least one second gene group associated with cancer microenvironment and comprising:
a tumor-promoting immune microenvironment group comprising at least ten genes selected from the list 
an anti-tumor immune microenvironment group comprising at 
an angiogenesis group comprising at least ten genes selected from the list consisting of: VEGFA, VEGFB, VEGFC, PDGFC, CXCL8, CXCR2, FLT1, PIGF, CXCL5, KDR, ANGPT1, ANGPT2, TEK, VWF, CDH5, NOS3, KDR, VCAM1, MMRN1, LDHA, HIF1A, EPAS1, CA9, SPP1, LOX, SLC2A1, and LAMPS, and
a fibroblasts group comprising at least ten genes selected from the list consisting of: LGALS1, COL1A1, COL1A2, COL4A1, COL5A1, TGFB1, TGFB2, TGFB3, ACTA2, FGF2, FAP, LRP1, CD248, COL6A1, COL6A2, and COL6A3,


















determining a first set of one or more visual characteristics for a first set of one or more graphical user interface (GUI) elements using one or more gene expression levels determined for the at least one first gene group;

determining a second set of one or more visual characteristics for a second set of GUI elements using one or more gene expression levels determined for the at least one second gene group, the 
determining a first size for the first GUI element using one or more gene expression levels determined for the tumor-promoting immune microenvironment group;

determining a second size for the second GUI element using one or more gene expression levels determined for the anti-tumor immune microenvironment group;
determining a third size for the third GUI element using one or more gene expression levels determined for the angiogenesis microenvironment group;


determining a respective color for each of the first, second, third, and fourth GUI elements, to obtain first, second, third, and fourth colors, based on whether the corresponding gene group, in the at least one second gene group, represents an anti-tumor process or a pro-tumor process;


generating a GUI personalized to the subject, the generating comprising:
generating a first GUI portion associated with cancer malignancy and containing the first set of GUI elements having the determined first set of visual characteristics; and
generating a second GUI portion associated with cancer 
generating the first GUI element in the second GUI portion to have the first size and the first color;
generating the second GUI element in the second GUI portion to have the second size and the second color;
generating the third GUI element in the second GUI portion to have the third size and the third color;
generating the fourth GUI element in the second GUI portion to have the first size and the fourth color;
presenting the generated GUI to a user;
identifying one or more anti-cancer therapies using the determined MF profile for the subject; and
administering to the subject the one or more anti-cancer therapies identified .


Claims 1-4, 16, and 21-24 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 12 and 13 of U.S. Patent No.  10,311,967 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-4, 16, and 21-24 of the instant Application are genera of the claimed species in claims 12 and 13 of the reference patent, with the difference in statutory class being an obvious variant.

Application 16/006,518
US 10,311,967 B2
Claim 1 (Genus)

1. A system, comprising: at least one computer hardware processor; and at least one non-transitory computer-readable storage medium storing processor-executable instructions that, when executed by the at least one computer hardware processor, cause the at least one computer hardware processor to perform:




determining a molecular-functional (MF) profile for the subject at least in part by determining, using the RNA expression data, a gene group expression level for each gene group in a set of gene groups, the set of gene groups comprising gene groups associated with cancer malignancy including a first gene group and gene groups associated with cancer microenvironment including a second gene group, wherein the first and second gene groups are different, and wherein the gene groups associated with cancer microenvironment, including the second gene group, comprise: a MHCI group, a MHCII group, a coactivation molecules group, an effector cells group, a NK cells group, a T cell traffic group, a T cells 

















































determining a first visual characteristic for a first graphical user interface (GUI) element using the first gene group expression level; determining a second visual characteristic for a second GUI element using the second gene group expression level; generating a personalized GUI personalized to the subject, the GUI comprising: a first GUI portion associated with cancer malignancy and containing the first GUI element having the first visual characteristic, and 





a second GUI portion associated with cancer microenvironment and containing the second GUI element having the second visual characteristic; and 
presenting the generated personalized GUI to a user.

1. A method, comprising:











determining a respective plurality of molecular-functional (MF) profiles for the plurality of subjects at least in part by, for each of the plurality of subjects,
determining, using the first RNA expression data, a respective gene group expression level for each group in a set of gene groups, the set of gene groups comprising gene groups associated with cancer malignancy and different gene groups associated with cancer microenvironment;








































clustering the plurality of MF profiles to obtain MF profile clusters including:
a first MF profile cluster associated with inflamed and vascularized biological samples and/or inflamed and fibroblast-enriched biological samples,
a second MF profile cluster associated with inflamed and non-vascularized biological samples and/or inflamed and non-fibroblast-enriched biological samples,
a third MF profile cluster associated with non-inflamed and vascularized biological samples and/or non-inflamed and fibroblast-enriched biological samples, and

obtaining second RNA expression data for a biological sample from a subject wherein the subject is not in the plurality of subjects;
determining a molecular-functional (MF) profile for the subject at least in part by determining, using the second RNA expression data, a gene group expression level for each group in the set of gene groups to obtain gene group expression levels for the subject;
identifying, from among the MF profile clusters, a particular MF profile cluster with which to associate the MF profile for the subject, wherein the identifying comprises comparing of the gene group expression levels for the subject to gene group expression levels associated with the MF profile clusters;

administering the first anti-cancer therapy to the subject.

12. The method of claim 1, wherein the method further comprises:
determining at least one visual characteristic of a first graphical user interface (GUI) element using a first gene group expression level for at least one gene group associated with cancer malignancy and at least one visual characteristic of a second GUI element using a second gene group expression level for at least one gene group associated with cancer microenvironment;
generating a personalized GUI personalized to the subject, the GUI comprising:

a second portion associated with cancer microenvironment and containing the second GUI element, wherein the second portion is different from the first portion; and
presenting the generated personalized GUI to a user.

2. The system of claim 1, wherein determining the first visual characteristic for the first GUI element comprises determining size of the first GUI element using the first gene group expression level; and wherein determining the second visual characteristic for the second GUI element comprises determining size of the second GUI element using the second gene group expression level; 



13. The method of claim 12, wherein determining the at least one visual characteristic of the first GUI element comprises determining size of the first GUI element using the first gene group expression level; and/or wherein determining the at least one visual characteristic of the first GUI element comprises determining color of the first GUI element using the first gene group expression level.
Claim 3.
The system of claim 1, wherein in response to a user selection of the first 

Claim 4 (Genus)
4. The system of claim 1, wherein generating the personalized GUI comprises generating the GUI comprising: a first portion associated with cancer malignancy and containing the first GUI element; and a second portion associated with cancer microenvironment and containing the second GUI element, wherein the second portion is different from the first portion; and/or wherein the first portion comprises a first plurality of GUI elements including a GUI element for 


Claim 16 (Genus)
16. The system of claim 19, wherein the MF profile for the subject further comprises: determining, using the RNA expression data and reference RNA expression data, a gene group expression level for each gene group in a third set of gene   groups associated with cancer malignancy and consisting of a tumor properties group; and determining, using the RNA expression data and the reference RNA expression 

Claim 19.  A system, comprising: at least one computer hardware processor; and at least one non-transitory computer-readable storage medium storing processor-executable instructions that, when executed by the at least one computer hardware processor, cause the at least one computer hardware processor to perform: obtaining RNA expression data for a biological sample from a subject having a particular type of cancer; determining a molecular-functional (MF) profile for the subject at least in part by: determining, using the RNA 



obtaining RNA expression data for a biological sample from a subject;

determining a molecular-functional (MF) profile for the subject at least in part by determining, using the RNA expression data, a gene group expression level for each gene group in a set of gene groups, the set of gene groups comprising gene groups associated with cancer malignancy including a first gene group and gene groups associated with cancer microenvironment including a second gene group, wherein the first and second gene groups are different, and wherein the gene groups associated with cancer microenvironment, 
determining a first gene group expression level for the first gene group, and






cell traffic group, the T cells group, the B cells group, the M1 signatures group, the Th1 signature group, the antitumor cytokines group, the checkpoint inhibition group, the Treg group, the MDSC group, the granulocytes group, the M2 signature group, the Th2 signature group, the protumor cytokines group, the cancer associated fibroblasts group, the angiogenesis group, and the complement inhibition group, the determining comprising determining a second gene group expression level for the second gene group;





















































determining a first visual characteristic for a first graphical user interface (GUI) element using the first gene group expression level;
determining a second visual characteristic for a second GUI element using the second gene group expression level;













































generating a personalized GUI personalized to the subject, the GUI comprising:
a first GUI portion associated with cancer malignancy and containing the first GUI element having the first visual characteristic, and
a second GUI portion associated with cancer microenvironment and containing the second GUI element having the second visual characteristic; and
presenting the generated personalized GUI to a user.

1. A method, comprising:






obtaining RNA expression data for a biological sample from a subject;

determining a molecular-functional (MF) profile for the subject at least in part by determining, using the RNA expression data, a gene group expression level for each gene group in a set of gene groups, the set of gene groups comprising:
at least one first gene group associated with cancer malignancy and comprising
a tumor properties group comprising at least ten genes selected from the list consisting of: MKI67, ESCO2, CETN3, CDK2, CCND1, CCNE1, AURKA, AURKB, CDK4, CDK6, PRC1, E2F1, MYBL2, BUB1, PLK1, CCNB1, MCM2, MCM6, 

a tumor-promoting immune microenvironment group comprising at least ten genes selected from the list consisting of: PDCD1, CD274, CTLA4, LAG3, PDCD1LG2, BTLA, HAVCR2, VSIR, CXCL12, TGFB1, TGFB2, TGFB3, FOXP3, CTLA4, IL10, TNFRSF1B, CCL17, CXCR4, CCR4, CCL22, CCL1, CCL2, CCL5, CXCL13, CCL28, IDO1, ARG1, IL4R, IL10, TGFB1, TGFB2, TGFB3, NOS2, CYBB, CXCR4, CD33, CXCL1, CXCL5, CCL2, CCL4, CCL8, CCR2, CCL3, CCL5, CSF1, CXCL8, CXCL8, CXCL2, CXCL1, CCL11, CCL24, KITLG, CCL5, CXCL5, CCR3, CCL26, PRG2, EPX, RNASE2, RNASE3, IL5RA, GATA1, SIGLEC8, PRG3, CMA1, TPSAB1, MS4A2, CPA3, IL4, IL5, IL13, SIGLEC8, MPO, ELANE, PRTN3, CTSG, IL10, VEGFA, TGFB1, IDOL PTGES, MRC1, CSF1, LRP1, ARG1, PTGS1, 
an anti-tumor immune microenvironment group comprising at least ten genes selected from the list consisting of: HLA-A, HLA-B, HLA-C, B2M, TAP1, TAP2, HLA-DRA, HLA-DRB1, HLA-DOB, HLA-DPB2, HLA-DMA, HLA-DOA, HLA-DPA1, HLA-DPB1, HLA-DMB, HLA-DQB1, HLA-DQA1, HLA-DRB5, HLA-DQA2, HLA-DQB2, HLA-DRB6, CD80, CD86, CD40, CD83, TNFRSF4, ICOSLG, CD28, IFNG, GZMA, GZMB, PRF1, LCK, GZMK, ZAP70, GNLY, FASLG, TBX21, EOMES, CD8A, CD8B, NKG7, CD160, CD244, NCR1, KLRC2, KLRK1, CD226, GZMH, GNLY, IFNG, KIR2DL4, KIR2DS1, KIR2DS2, KIR2DS3, KIR2DS4, KIR2DS5, CXCL9, CXCL10, CXCR3, CX3CL1, CCR7, CXCL11, CCL21, CCL2, CCL3, CCL4, CCL5, EOMES, TBX21, ITK, CD3D, 
an angiogenesis group comprising at least ten genes selected from the list consisting of: VEGFA, VEGFB, VEGFC, PDGFC, CXCL8, CXCR2, FLT1, PIGF, CXCL5, KDR, ANGPT1, ANGPT2, TEK, VWF, CDH5, NOS3, KDR, VCAM1, MMRN1, LDHA, HIF1A, EPAS1, CA9, SPP1, LOX, SLC2A1, and LAMPS, and
a fibroblasts group comprising at least ten genes selected from the list consisting of: LGALS1, COL1A1, COL1A2, COL4A1, COL5A1, TGFB1, TGFB2, TGFB3, ACTA2, FGF2, FAP, LRP1, CD248, COL6A1, COL6A2, and COL6A3,

determining a first set of one or more visual characteristics for a first set of one or more graphical user interface (GUI) elements using one or more gene expression levels determined for the at least one first gene group;


determining a second set of one or more visual characteristics for a second set of GUI elements using one or more gene expression levels determined for the at least one second gene group, the second set of GUI elements including a first GUI element for the tumor-promoting immune microenvironment group, a second GUI element for the anti-tumor immune microenvironment group, a third GUI element for the angiogenesis group, and a fourth GUI element for the for fibroblasts group, the determining comprising:


determining a second size for the second GUI element using one or more gene expression levels determined for the anti-tumor immune microenvironment group;
determining a third size for the third GUI element using one or more gene expression levels determined for the angiogenesis microenvironment group;
determining a fourth size for the fourth GUI element using one or more gene expression levels determined for the fibroblasts group;

determining a respective color for each of the first, second, third, and fourth GUI elements, to obtain first, second, third, and fourth colors, based on 


generating a GUI personalized to the subject, the generating comprising:
generating a first GUI portion associated with cancer malignancy and containing the first set of GUI elements having the determined first set of visual characteristics; and
generating a second GUI portion associated with cancer microenvironment and containing the second set of GUI elements having the determined second set of visual characteristics, the generating comprising:
generating the first GUI element in the second GUI portion to have the first size and the first color;

generating the third GUI element in the second GUI portion to have the third size and the third color;
generating the fourth GUI element in the second GUI portion to have the first size and the fourth color;
presenting the generated GUI to a user;
identifying one or more anti-cancer therapies using the determined MF profile for the subject; and
administering to the subject the one or more anti-cancer therapies identified using the determined MF profile for the subject.



obtaining RNA expression data for a biological sample from a subject;

cytokines group, a cancer associated fibroblasts group, an angiogenesis group, and a complement inhibition group, the determining comprising:
determining a first gene group expression level for the first gene group, and



determining a gene group expression level for each of the MHCI group, the MHCII group, the coactivation molecules group, the effector cells group, the NK cells group, the T cell traffic group, the T cells group, the B cells group, the M1 signatures group, the Th1 signature group, the antitumor cytokines group, the checkpoint inhibition group, the Treg group, the MDSC group, the granulocytes group, 





















































determining a first visual characteristic for a first graphical user interface (GUI) element using the first gene group expression level;
determining a second visual characteristic for a second GUI element using the second gene group expression level;













































generating a personalized GUI personalized to the subject, the GUI comprising:
a first GUI portion associated with cancer malignancy and containing the 
a second GUI portion associated with cancer microenvironment and containing the second GUI element having the second visual characteristic; and
presenting the generated personalized GUI to a user.

1. A method, comprising:

obtaining RNA expression data for a biological sample from a subject;


at least one first gene group associated with cancer malignancy and comprising
a tumor properties group comprising at least ten genes selected from the list consisting of: MKI67, ESCO2, CETN3, CDK2, CCND1, CCNE1, AURKA, AURKB, CDK4, CDK6, PRC1, E2F1, MYBL2, BUB1, PLK1, CCNB1, MCM2, MCM6, PIK3CA, PIK3CB, PIK3CG, PIK3CD, AKT1, MTOR, PTEN, PRKCA, AKT2, AKT3, BRAF, FNTA, FNTB, MAP2K1, MAP2K2, MKNK1, MKNK2, ALK, AXL, KIT, EGFR, ERBB2, FLT3, MET, NTRK1, FGFR1, FGFR2, FGFR3, ERBB4, ERBB3, BCR-ABL, PDGFRA, PDGFRB, NGF, CSF3, CSF2, FGF7, IGF1, IGF2, IL7, FGF2, TP53, SIK1, PTEN, DCN, MTAP, 
at least one second gene group associated with cancer microenvironment and comprising:
a tumor-promoting immune microenvironment group comprising at least ten genes selected from the list consisting of: PDCD1, CD274, CTLA4, LAG3, PDCD1LG2, BTLA, HAVCR2, VSIR, CXCL12, TGFB1, TGFB2, TGFB3, FOXP3, CTLA4, IL10, TNFRSF1B, CCL17, CXCR4, CCR4, CCL22, CCL1, 
an anti-tumor immune microenvironment group comprising at least ten genes selected from the list consisting of: HLA-A, HLA-B, HLA-C, B2M, TAP1, TAP2, HLA-DRA, HLA-DRB1, HLA-DOB, HLA-DPB2, HLA-DMA, HLA-DOA, HLA-DPA1, HLA-DPB1, HLA-
an angiogenesis group comprising at least ten genes selected from the list 
a fibroblasts group comprising at least ten genes selected from the list consisting of: LGALS1, COL1A1, COL1A2, COL4A1, COL5A1, TGFB1, TGFB2, TGFB3, ACTA2, FGF2, FAP, LRP1, CD248, COL6A1, COL6A2, and COL6A3,

determining a first set of one or more visual characteristics for a first set of one or more graphical user interface (GUI) elements using one or more gene expression levels determined for the at least one first gene group;


determining a second set of one or more visual characteristics for a second 
determining a first size for the first GUI element using one or more gene expression levels determined for the tumor-promoting immune microenvironment group;

determining a second size for the second GUI element using one or more gene expression levels determined for the anti-tumor immune microenvironment group;

determining a fourth size for the fourth GUI element using one or more gene expression levels determined for the fibroblasts group;

determining a respective color for each of the first, second, third, and fourth GUI elements, to obtain first, second, third, and fourth colors, based on whether the corresponding gene group, in the at least one second gene group, represents an anti-tumor process or a pro-tumor process;


generating a GUI personalized to the subject, the generating comprising:
generating a first GUI portion associated with cancer malignancy and containing the first set of GUI elements 
generating a second GUI portion associated with cancer microenvironment and containing the second set of GUI elements having the determined second set of visual characteristics, the generating comprising:
generating the first GUI element in the second GUI portion to have the first size and the first color;
generating the second GUI element in the second GUI portion to have the second size and the second color;
generating the third GUI element in the second GUI portion to have the third size and the third color;
generating the fourth GUI element in the second GUI portion to have the first size and the fourth color;
presenting the generated GUI to a user;

administering to the subject the one or more anti-cancer therapies identified using the determined MF profile for the subject.

obtaining RNA expression data for a biological sample from a subject having a particular type of cancer;
determining a molecular-functional (MF) profile for the subject at least in part by:
determining, using the RNA expression data and reference RNA expression data, a





















determining, using the RNA expression data and the reference RNA expression data, a gene group expression level for each gene group in a second set of gene groups associated with cancer microenvironment and consisting of a MHCI group, a MHCII group, a coactivation molecules group, an effector cells group, a NK cells group, a T cell traffic group, a T cells group, a B cells group, a M1 signatures group, a Thl signature group, an antitumor cytokines group, a checkpoint inhibition group, a Treg group, a MDSC group, a granulocytes group, a M2 signature group, a Th2 signature group, a 
accessing information specifying multiple MF profile clusters for the particular cancer type;
identifying, from among the multiple MF profile clusters, an MF profile cluster with which to associate the MF profile for the subject, the MF profile clusters comprising:
a first MF profile cluster associated with inflamed and vascularized biological samples and/or inflamed and fibroblast-enriched biological samples, a second MF profile cluster associated with inflamed and non- vascularized biological samples and/or inflamed and non-fibroblast-enriched biological samples, a third MF profile cluster associated with non-inflamed and vascularized biological samples and/or 
a fourth MF profile cluster associated with non-inflamed and non- vascularized biological samples and/or non-inflamed and non-fibroblast-enriched biological samples,
wherein the MF profile clusters were generated by:
determining a plurality of MF profiles for a respective plurality of subjects using the reference RNA expression data and RNA expression data from biological samples obtained from the plurality of subjects, each of the plurality of MF profiles containing a gene group expression level for each gene group in the first and second sets of gene groups; and
clustering the plurality of MF profiles to obtain the MF profile clusters;













determining at least one visual characteristic of a first graphical user interface (GUI) element using a first gene group expression level for at least one gene group of the first set of gene groups associated with cancer malignancy and at least one visual characteristic of a second GUI element using a second gene group expression level for at least one gene group of the second set of gene groups associated with cancer microenvironment;









































generating a personalized GUI personalized to the subject, the GUI comprising:
a first portion associated with cancer malignancy and containing the first GUI element; and
a second portion associated with cancer microenvironment and containing the second GUI element, wherein the 
and presenting the generated personalized GUI to a user.

1. A method, comprising:






obtaining RNA expression data for a biological sample from a subject;

determining a molecular-functional (MF) profile for the subject at least in part by determining, using the RNA expression data, a gene group expression level for each gene group in 
at least one first gene group associated with cancer malignancy and comprising
a tumor properties group comprising at least ten genes selected from the list consisting of: MKI67, ESCO2, CETN3, CDK2, CCND1, CCNE1, AURKA, AURKB, CDK4, CDK6, PRC1, E2F1, MYBL2, BUB1, PLK1, CCNB1, MCM2, MCM6, PIK3CA, PIK3CB, PIK3CG, PIK3CD, AKT1, MTOR, PTEN, PRKCA, AKT2, AKT3, BRAF, FNTA, FNTB, MAP2K1, MAP2K2, MKNK1, MKNK2, ALK, AXL, KIT, EGFR, ERBB2, FLT3, MET, NTRK1, FGFR1, FGFR2, FGFR3, ERBB4, ERBB3, BCR-ABL, PDGFRA, PDGFRB, NGF, CSF3, CSF2, FGF7, IGF1, IGF2, IL7, FGF2, TP53, SIK1, PTEN, DCN, MTAP, AIM2, RB1, ESRP1, CTSL, HOXA1, SMARCA4, SNAI2, TWIST1, NEDD9, PAPPA, HPSE, KISS1, ADGRG1, BRMS1, TCF21, CDH1, PCDH10, NCAM1, MITF, APC, ARID1A, ATM, ATRX, BAP1, BRAF, 
at least one second gene group associated with cancer microenvironment and comprising:
a tumor-promoting immune microenvironment group comprising at least ten genes selected from the list consisting of: PDCD1, CD274, CTLA4, LAG3, PDCD1LG2, BTLA, HAVCR2, VSIR, CXCL12, TGFB1, TGFB2, TGFB3, FOXP3, CTLA4, IL10, TNFRSF1B, CCL17, CXCR4, CCR4, CCL22, CCL1, CCL2, CCL5, CXCL13, CCL28, IDO1, ARG1, IL4R, IL10, TGFB1, TGFB2, TGFB3, NOS2, CYBB, CXCR4, CD33, CXCL1, CXCL5, CCL2, CCL4, CCL8, CCR2, CCL3, CCL5, CSF1, CXCL8, 
an anti-tumor immune microenvironment group comprising at least ten genes selected from the list consisting of: HLA-A, HLA-B, HLA-C, B2M, TAP1, TAP2, HLA-DRA, HLA-DRB1, HLA-DOB, HLA-DPB2, HLA-DMA, HLA-DOA, HLA-DPA1, HLA-DPB1, HLA-DMB, HLA-DQB1, HLA-DQA1, HLA-DRB5, HLA-DQA2, HLA-DQB2, HLA-DRB6, CD80, CD86, CD40, CD83, TNFRSF4, ICOSLG, CD28, IFNG, GZMA, GZMB, PRF1, LCK, GZMK, ZAP70, 
an angiogenesis group comprising at least ten genes selected from the list consisting of: VEGFA, VEGFB, VEGFC, PDGFC, CXCL8, CXCR2, FLT1, PIGF, CXCL5, KDR, ANGPT1, ANGPT2, TEK, VWF, CDH5, NOS3, KDR, VCAM1, 
a fibroblasts group comprising at least ten genes selected from the list consisting of: LGALS1, COL1A1, COL1A2, COL4A1, COL5A1, TGFB1, TGFB2, TGFB3, ACTA2, FGF2, FAP, LRP1, CD248, COL6A1, COL6A2, and COL6A3,

determining a first set of one or more visual characteristics for a first set of one or more graphical user interface (GUI) elements using one or more gene expression levels determined for the at least one first gene group;


determining a second set of one or more visual characteristics for a second set of GUI elements using one or more gene expression levels determined for the at least one second gene group, the second set of GUI elements including a 
determining a first size for the first GUI element using one or more gene expression levels determined for the tumor-promoting immune microenvironment group;

determining a second size for the second GUI element using one or more gene expression levels determined for the anti-tumor immune microenvironment group;
determining a third size for the third GUI element using one or more gene expression levels determined for the angiogenesis microenvironment group;


determining a respective color for each of the first, second, third, and fourth GUI elements, to obtain first, second, third, and fourth colors, based on whether the corresponding gene group, in the at least one second gene group, represents an anti-tumor process or a pro-tumor process;


generating a GUI personalized to the subject, the generating comprising:
generating a first GUI portion associated with cancer malignancy and containing the first set of GUI elements having the determined first set of visual characteristics; and
generating a second GUI portion associated with cancer 
generating the first GUI element in the second GUI portion to have the first size and the first color;
generating the second GUI element in the second GUI portion to have the second size and the second color;
generating the third GUI element in the second GUI portion to have the third size and the third color;
generating the fourth GUI element in the second GUI portion to have the first size and the fourth color;
presenting the generated GUI to a user;
identifying one or more anti-cancer therapies using the determined MF profile for the subject; and
administering to the subject the one or more anti-cancer therapies identified 



obtaining RNA expression data for a biological sample from a subject having a particular type of cancer;
determining a molecular-functional (MF) profile for the subject at least in part by:




determining, using the RNA expression data and reference RNA expression data, a gene group expression level for each gene group in a first set of gene groups associated with cancer malignancy and consisting of a proliferation rate group, a PI3K/AKT/mTOR signaling group, a RAS/RAF/MEK signaling group, a 
anti-metastatic factors group, and a mutation status group; and
determining, using the RNA expression data and the reference RNA expression data, 
















accessing information specifying multiple MF profile clusters for the particular cancer type;
identifying, from among the multiple MF profile clusters, an MF profile cluster with which to associate the MF profile 
a first MF profile cluster associated with inflamed and vascularized biological samples and/or inflamed and fibroblast-enriched biological samples, a second MF profile cluster associated with inflamed and non- vascularized biological samples and/or inflamed and non-fibroblast-enriched biological samples, a third MF profile cluster associated with non-inflamed and vascularized biological samples and/or non-inflamed and fibroblast-enriched biological samples, and
a fourth MF profile cluster associated with non-inflamed and non- vascularized biological samples and/or non-inflamed and non-fibroblast-enriched biological samples, wherein the MF profile clusters were generated by:
determining a plurality of MF profiles for a respective plurality of subjects 
containing a gene group expression level for each gene group in the first and second sets of gene groups; and
clustering the plurality of MF profiles to obtain the MF profile clusters;















determining at least one visual characteristic of a first graphical user interface (GUI) element using a first gene group expression level for at least one gene group of the first set of gene groups associated with cancer malignancy and at least one visual characteristic of a second GUI element using a second gene group expression level for at least one gene group of the second set of gene groups associated with cancer microenvironment;









































generating a personalized GUI personalized to the subject, the GUI comprising:
a first portion associated with cancer malignancy and containing the first GUI element; and
a second portion associated with cancer microenvironment and containing the second GUI element, wherein the second portion is different from the first portion;
and presenting the generated personalized GUI to a user.

1. A method, comprising:

obtaining RNA expression data for a biological sample from a subject;

determining a molecular-functional (MF) profile for the subject at least in part by determining, using the RNA expression data, a gene group expression level for each gene group in a set of gene groups, the set of gene groups comprising:
at least one first gene group associated with cancer malignancy and comprising
a tumor properties group comprising at least ten genes selected from the list consisting of: MKI67, ESCO2, CETN3, CDK2, CCND1, CCNE1, AURKA, AURKB, CDK4, CDK6, PRC1, E2F1, MYBL2, BUB1, PLK1, CCNB1, MCM2, MCM6, PIK3CA, PIK3CB, PIK3CG, PIK3CD, 



a tumor-promoting immune microenvironment group comprising at least ten genes selected from the list consisting of: PDCD1, CD274, CTLA4, LAG3, PDCD1LG2, BTLA, HAVCR2, VSIR, CXCL12, TGFB1, TGFB2, TGFB3, FOXP3, CTLA4, IL10, TNFRSF1B, CCL17, CXCR4, CCR4, CCL22, CCL1, CCL2, CCL5, CXCL13, CCL28, IDO1, ARG1, IL4R, IL10, TGFB1, TGFB2, TGFB3, NOS2, CYBB, CXCR4, CD33, CXCL1, CXCL5, CCL2, CCL4, CCL8, CCR2, CCL3, CCL5, CSF1, CXCL8, CXCL8, CXCL2, CXCL1, CCL11, CCL24, KITLG, CCL5, CXCL5, CCR3, CCL26, PRG2, EPX, RNASE2, RNASE3, IL5RA, GATA1, SIGLEC8, PRG3, CMA1, TPSAB1, MS4A2, CPA3, IL4, IL5, IL13, SIGLEC8, MPO, ELANE, PRTN3, CTSG, IL10, VEGFA, TGFB1, IDOL PTGES, MRC1, CSF1, LRP1, ARG1, PTGS1, 
an anti-tumor immune microenvironment group comprising at least ten genes selected from the list consisting of: HLA-A, HLA-B, HLA-C, B2M, TAP1, TAP2, HLA-DRA, HLA-DRB1, HLA-DOB, HLA-DPB2, HLA-DMA, HLA-DOA, HLA-DPA1, HLA-DPB1, HLA-DMB, HLA-DQB1, HLA-DQA1, HLA-DRB5, HLA-DQA2, HLA-DQB2, HLA-DRB6, CD80, CD86, CD40, CD83, TNFRSF4, ICOSLG, CD28, IFNG, GZMA, GZMB, PRF1, LCK, GZMK, ZAP70, GNLY, FASLG, TBX21, EOMES, CD8A, CD8B, NKG7, CD160, CD244, NCR1, KLRC2, KLRK1, CD226, GZMH, GNLY, IFNG, KIR2DL4, KIR2DS1, KIR2DS2, KIR2DS3, KIR2DS4, KIR2DS5, CXCL9, CXCL10, CXCR3, CX3CL1, CCR7, CXCL11, CCL21, CCL2, CCL3, CCL4, CCL5, EOMES, TBX21, ITK, CD3D, 
an angiogenesis group comprising at least ten genes selected from the list consisting of: VEGFA, VEGFB, VEGFC, PDGFC, CXCL8, CXCR2, FLT1, PIGF, CXCL5, KDR, ANGPT1, ANGPT2, TEK, VWF, CDH5, NOS3, KDR, VCAM1, MMRN1, LDHA, HIF1A, EPAS1, CA9, SPP1, LOX, SLC2A1, and LAMPS, and
a fibroblasts group comprising at least ten genes selected from the list consisting of: LGALS1, COL1A1, COL1A2, COL4A1, COL5A1, TGFB1, TGFB2, TGFB3, ACTA2, FGF2, FAP, LRP1, CD248, COL6A1, COL6A2, and COL6A3,

determining a first set of one or more visual characteristics for a first set of one or more graphical user interface (GUI) elements using one or more gene expression levels determined for the at least one first gene group;


determining a second set of one or more visual characteristics for a second set of GUI elements using one or more gene expression levels determined for the at least one second gene group, the second set of GUI elements including a first GUI element for the tumor-promoting immune microenvironment group, a second GUI element for the anti-tumor immune microenvironment group, a third GUI element for the angiogenesis group, and a fourth GUI element for the for fibroblasts group, the determining comprising:


determining a second size for the second GUI element using one or more gene expression levels determined for the anti-tumor immune microenvironment group;
determining a third size for the third GUI element using one or more gene expression levels determined for the angiogenesis microenvironment group;
determining a fourth size for the fourth GUI element using one or more gene expression levels determined for the fibroblasts group;

determining a respective color for each of the first, second, third, and fourth GUI elements, to obtain first, second, third, and fourth colors, based on 


generating a GUI personalized to the subject, the generating comprising:
generating a first GUI portion associated with cancer malignancy and containing the first set of GUI elements having the determined first set of visual characteristics; and
generating a second GUI portion associated with cancer microenvironment and containing the second set of GUI elements having the determined second set of visual characteristics, the generating comprising:
generating the first GUI element in the second GUI portion to have the first size and the first color;

generating the third GUI element in the second GUI portion to have the third size and the third color;
generating the fourth GUI element in the second GUI portion to have the first size and the fourth color;
presenting the generated GUI to a user;
identifying one or more anti-cancer therapies using the determined MF profile for the subject; and
administering to the subject the one or more anti-cancer therapies identified using the determined MF profile for the subject.


Claims 17, 18 and 19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 3, 5, and 1 of U.S. Patent No.  10,395,761 B12. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 17, 18, and 19 of the instant Application are genera of the claimed species in claims 3, 5, and 1 of the reference .

Application 16/006,518
US 10,395,761 B1
Claim 19 (Genus):
Claim 19.  A system, comprising: at least one computer hardware processor; and at least one non-transitory computer-readable storage medium storing processor-executable instructions that, when executed by the at least one computer hardware processor, cause the at least one computer hardware processor to perform:

obtaining RNA expression data for a biological sample from a subject having a particular type of cancer; 

determining a molecular-functional (MF) profile for the subject at least in part by: 



determining, using the RNA expression data and reference RNA expression data, a gene group expression level for each gene group in a first set of gene groups associated with cancer malignancy and consisting of a proliferation rate group, a PI3K/AKT/mTOR signaling group, a RAS/RAF/MEK signaling group, a receptor tyrosine kinases expression group, a growth factors group, a tumor suppressors group, a metastasis signature group, an anti-metastatic factors group, and a mutation status group; and determining, using the RNA expression data and the reference RNA expression data, a gene group expression level for each gene group in a second set of gene groups associated with cancer microenvironment and consisting of a MHCI group, a MHCII 

accessing information specifying multiple MF profile clusters for the particular cancer type;

identifying, from among the multiple MF profile clusters, an MF profile cluster with which to associate the MF profile for the subject, the MF profile clusters comprising:




determining at least one visual characteristic of a first graphical user interface (GUI) element using a first gene group expression level for at least one gene group of the first set of gene groups associated with cancer malignancy and at least one visual characteristic of a second GUI element using a second gene group expression level for at least one gene group of the second set of gene groups associated with cancer microenvironment;   generating a personalized GUI personalized to the subject, the GUI comprising: a first portion associated 

1. A method comprising: administering a first anti-cancer therapy to a subject, wherein the first anti-cancer therapy was identified by identifying a molecular-functional (MF) profile cluster with which to associate an MF profile for the subject, the identifying comprising:



obtaining first RNA expression data for biological samples from a plurality of subjects;

determining a respective plurality of molecular-functional (MF) profiles for 


determining, using the first RNA expression data, a respective gene group expression level for each group in a set of gene groups, the set of gene groups comprising gene groups associated with cancer malignancy and different gene groups associated with cancer microenvironment; 



























clustering the plurality of MF profiles to obtain MF profile clusters including








a first MF profile cluster associated with inflamed and vascularized biological samples and/or inflamed and fibroblast-enriched biological samples, a second MF profile cluster associated with inflamed and non-vascularized biological samples and/or inflamed and non-fibroblast-enriched biological samples, a third MF profile cluster associated with non-inflamed and vascularized biological samples and/or non-inflamed and fibroblast-enriched biological samples, and a fourth MF profile cluster associated with non-inflamed and non-vascularized biological samples and/or non-inflamed and non-fibroblast-enriched biological samples; obtaining second RNA expression data for a biological sample from the subject, wherein the subject is not in the plurality of subjects; 
determining a molecular-functional (MF) profile for the subject at least in 

























wherein the first anti-cancer therapy comprises a therapy selected from the group consisting of: chemotherapy, radiotherapy, immunotherapy, and targeted therapy.






















17. The system of claim 16, wherein the gene groups associated with cancer malignancy comprise at least three genes from each of the following groups: the tumor properties group: MKI67, ESCO2, CETN3, CDK2, CCND1, CCNE1, AURKA, AURKB, CDK4, CDK6, PRC1, E2F1, MYBL2, BUB1, PLK1, CCNB1, MCM2, MCM6, PIK3CA, PIK3CB, PIK3CG, PIK3CD, AKT1, MTOR, PTEN, 


2. The method of claim 1,
(a) wherein the gene group associated with cancer malignancy is a tumor properties group; and wherein determining the MF profile for the subject comprises determining a gene group expression level for the tumor properties group; and/or

3. The method of claim 2, wherein the gene groups associated with cancer malignancy comprise at least three genes from:
the tumor properties group: MKI67, ESCO2, CETN3, CDK2, CCND1, CCNE1, AURKA, AURKB, CDK4, CDK6, PRC1, E2F1, MYBL2, BUB1, PLK1, CCNB1, MCM2, MCM6, PIK3CA, PIK3CB, PIK3CG, PIK3CD, AKT1, MTOR, PTEN, 
determining the gene group expression level for the tumor properties group using the gene expression level 

18. A system, comprising: at least one computer hardware processor; and at least one non-transitory computer-readable storage medium storing processor- executable instructions that, when executed by the at least one computer hardware processor, cause the at least one computer hardware processor to perform: obtaining RNA expression data and/or whole exome sequencing (WES) data for a biological sample from a subject having a particular type of cancer; determining a molecular-functional (MF) profile for the subject at least in part by: determining, using the RNA expression data and reference RNA expression data, a gene group expression level for each gene group in a first set of gene groups associated with cancer malignancy and 
determining, using the RNA expression data and the reference RNA expression data, a gene group expression level for each gene group in a second set of gene groups associated with cancer microenvironment and consisting of the antigen presentation group, the 






cytotoxic T and NK cells group, the B cells group, the anti-tumor 


5. The method of claim 1,
wherein the gene groups associated with cancer malignancy are:


















determining the MF profile for the subject comprises determining a gene group expression level for each of the proliferation rate group, the PI3K/AKT/mTOR signaling group, the RAS/RAF/MEK signaling group, the receptor tyrosine kinases expression group, the tumor suppressors group, the metastasis signature group, the anti-metastatic factors group, and the mutation status group; and/or
wherein the gene groups associated with cancer microenvironment are: a antigen presentation group, a cytotoxic T and NK cells group, a B cells group, .


Claims 16, 17, 18, and 21-24 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, and 6 of U.S. Patent No. . Although the claims at issue are not identical, they are not patentably distinct from each other because claims 16, 17, 18, and 21-24 are genera of the species of claims 1, 3, and 6, with the difference in statutory class being an obvious variant.

Application 16/006,518
Reference Patent 10,580,517
Claim 16 (Genus) which depends on claim 19
16. A system, comprising: at least one computer hardware processor; and at least one non-transitory computer-readable storage medium storing processor- executable instructions that, when executed by the at least one computer hardware processor, cause the at least one computer hardware processor to perform:




obtaining RNA expression data and/or whole exome sequencing (WES) data for a biological sample from a subject 
a first MF profile cluster associated with inflamed and vascularized biological samples and/or inflamed and fibroblast-enriched biological samples, a second MF profile cluster associated with inflamed and non- vascularized biological samples and/or inflamed and non-fibroblast-enriched biological samples, a third MF profile cluster associated with non-inflamed and vascularized biological samples and/or non-inflamed and fibroblast-enriched biological samples, and a fourth MF profile cluster associated with non-inflamed and non- vascularized biological samples and/or non-inflamed and non-fibroblast-enriched biological sample, wherein the MF profile clusters were generated by: determining a plurality of MF profiles for a respective plurality of subjects using the reference RNA expression data and RNA 

Claim 19.  A system, comprising: at least one computer hardware processor; and at least one non-transitory computer-readable storage medium storing processor-executable instructions that, when executed by the at least one computer hardware processor, cause the at least one computer hardware processor to perform: obtaining RNA expression data for a biological sample from a subject having a particular type of cancer; determining a molecular-functional (MF) profile for the subject at least in part by: determining, using the RNA 

1. A method comprising:
administering a first anti-cancer therapy to a subject, the first anti-cancer therapy comprising a therapy selected from the group consisting of: chemotherapy, radiotherapy, immunotherapy, and targeted therapy,
wherein the first anti-cancer therapy was identified by identifying, from multiple molecular-functional (MF) profile clusters, an MF profile cluster with which to associate an MF profile for the subject, the identifying comprising:
obtaining first RNA expression data for a biological sample from the subject;







identifying the MF profile cluster with which to associate the MF profile for the subject by comparing the gene group expression levels for the subject to gene group expression levels associated with the MF profile clusters, the MF profile clusters including:

a first MF profile cluster associated with inflamed and vascularized biological samples and/or inflamed and fibroblast-enriched biological samples,
a second MF profile cluster associated with inflamed and non-vascularized biological samples and/or inflamed and non-fibroblast-enriched biological samples,
a third MF profile cluster associated with non-inflamed and vascularized biological samples and/or non-inflamed and fibroblast-enriched biological samples, and
a fourth MF profile cluster associated with non-inflamed and non-vascularized biological samples and/or non-inflamed and non-fibroblast-enriched biological samples.
























MKI67, ESCO2, CETN3, CDK2, CCND1, CCNE1, AURKA, AURKB, CDK4, CDK6, PRC1, E2F1, MYBL2, BUB1, PLK1, CCNB1, MCM2, MCM6, PIK3CA, PIK3CB, PIK3CG, PIK3CD, AKT1, MTOR, PTEN, PRKCA, AKT2, AKT3, BRAF, FNTA, FNTB, MAP2K1, MAP2K2, MKNK1, MKNK2, ALK, AXL, KIT, EGFR, ERBB2, FLT3, MET, NTRK1, FGFR1, FGFR2, FGFR3, ERBB4, ERBB3, BCR- ABL, PDGFRA, PDGFRB, NGF, CSF3, CSF2, FGF7, IGF1, IGF2, IL7, FGF2, TP53, SIK1, PTEN, DCN, MTAP, AIM2, RB1, ESRP1, CTSL, HOXA1, SMARCA4, SNAI2, TWIST1, NEDD9, PAPPA, HPSE, KISS1, ADGRG1, BRMS1, TCF21, CDH1, PCDH10, NCAM1, MITF, APC, ARID1A, ATM, ATRX, BAP1, BRAF, BRCA2, CDH1, CDKN2A, CTCF, CTNNB1, DNMT3A, EGFR, FBXW7, FLT3, GATA3, HRAS, IDH1, KRAS, MAP3K1, MTOR, NAV3, 

2. The method of claim 1,

(b) wherein the gene groups associated with cancer microenvironment are a tumor-promoting immune microenvironment group, an anti-tumor immune microenvironment group, an angiogenesis group, and a fibroblasts group, and wherein determining the MF profile for the subject comprises determining a gene group expression level for each of the tumor-promoting immune microenvironment group, the anti-tumor immune microenvironment group, the angiogenesis group, and the fibroblasts group.
3. The method of claim 2, wherein the gene groups associated with cancer 
the tumor properties group: MKI67, ESCO2, CETN3, CDK2, CCND1, CCNE1, AURKA, AURKB, CDK4, CDK6, PRC1, E2F1, MYBL2, BUB1, PLK1, CCNB1, MCM2, MCM6, PIK3CA, PIK3CB, PIK3CG, PIK3CD, AKT1, MTOR, PTEN, PRKCA, AKT2, AKT3, BRAF, FNTA, FNTB, MAP2K1, MAP2K2, MKNK1, MKNK2, ALK, AXL, KIT, EGFR, ERBB2, FLT3, MET, NTRK1, FGFR1, FGFR2, FGFR3, ERBB4, ERBB3, BCR-ABL, PDGFRA, PDGFRB, NGF, CSF3, CSF2, FGF7, IGF1, IGF2, IL7, FGF2, TP53, SIK1, PTEN, DCN, MTAP, AIM2, RB1, ESRP1, CTSL, HOXA1, SMARCA4, SNAI2, TWIST1, NEDD9, PAPPA, HPSE, KISS1, ADGRG1, BRMS1, TCF21, CDH1, PCDH10, NCAM1, MITF, APC, ARID1A, ATM, ATRX, BAP1, BRAF, BRCA2, CDH1, CDKN2A, CTCF, CTNNB1, DNMT3A, EGFR, FBXW7, FLT3, GATA3, HRAS, IDH1, KRAS, MAP3K1, MTOR, NAV3, 
wherein determining the MF profile comprises determining the gene group expression level for the tumor properties group using the gene expression level obtained from the RNA sequence data for at least three genes in the tumor properties group.

19. A system, comprising: at least one computer hardware processor; and at least one non-transitory computer-readable storage medium storing processor-executable instructions that, when executed by the at least one computer hardware processor, cause the at least one computer hardware processor to perform: obtaining RNA expression data for a biological sample from a subject having a particular type of cancer; determining a molecular-

5. The method of claim 1,
















wherein the gene groups associated with cancer malignancy are: a proliferation rate group, a PI3K/AKT/mTOR signaling group, a RAS/RAF/MEK signaling group, a receptor tyrosine kinases expression group, a tumor suppressors group, a metastasis signature group, an anti-metastatic factors group, and a mutation status group; and wherein determining the MF profile for the subject comprises determining a gene group expression level for each of the proliferation rate group, the PI3K/AKT/mTOR signaling group, the RAS/RAF/MEK signaling group, the receptor tyrosine kinases expression group, the tumor suppressors group, the metastasis signature group, the 
wherein the gene groups associated with cancer microenvironment are: a antigen presentation group, a cytotoxic T and NK cells group, a B cells group, an anti-tumor microenvironment group, a checkpoint inhibition group, a Treg group, a MDSC group, a granulocytes group, a cancer associated fibroblasts group, a angiogenesis group, and a tumor-promotive immune group; and
wherein determining the MF profile for the subject comprises determining a gene group expression level for each of the antigen presentation group, the cytotoxic T and NK cells group, the B cells group, the anti-tumor microenvironment group, the checkpoint inhibition group, the Treg group, the MDSC group, the granulocytes group, the cancer associated fibroblasts group, the 
6. The method of claim 5, wherein the gene groups associated with cancer malignancy comprise at least three genes from each of the following groups:
the proliferation rate group: MKI67, ESCO2, CETN3, CDK2, CCND1, CCNE1, AURKA, AURKB, CDK4, CDK6, PRC1, E2F1, MYBL2, BUB1, PLK1, CCNB1, MCM2, and MCM6;
the PI3K/AKT/mTOR signaling group: PIK3CA, PIK3CB, PIK3CG, PIK3CD, AKT1, MTOR, PTEN, PRKCA, AKT2, and AKT3;
the RAS/RAF/MEK signaling group: BRAF, FNTA, FNTB, MAP2K1, MAP2K2, MKNK1, and MKNK2;
the receptor tyrosine kinases expression group: ALK, AXL, KIT, EGFR, ERBB2, FLT3, MET, NTRK1, FGFR1, FGFR2, FGFR3, ERBB4, ERBB3, BCR-ABL, PDGFRA, and PDGFRB;

the metastasis signature group: ESRP1, CTSL, HOXA1, SMARCA4, SNAI2, TWIST1, NEDD9, PAPPA, and HPSE;
the anti-metastatic factors group: KISS1, ADGRG1, BRMS1, TCF21, CDH1, PCDH10, NCAM1, and MITF; and
the mutation status group: APC, ARID1A, ATM, ATRX, BAP1, BRAF, BRCA2, CDH1, CDKN2A, CTCF, CTNNB1, DNMT3A, EGFR, FBXW7, FLT3, GATA3, HRAS, IDH1, KRAS, MAP3K1, MTOR, NAV3, NCOR1, NF1, NOTCH1, NPM1, NRAS, PBRM1, PIK3CA, PIK3R1, PTEN, RB1, RUNX1, SETD2, STAG2, TAF1, TP53, and VHL;
wherein determining the MF profile comprises:
determining the gene group expression level for the proliferation rate group using the gene expression level obtained from the RNA sequence data 
determining the gene group expression level for the PI3K/AKT/mTOR signaling group using the gene expression level obtained from the RNA sequence data for at least three genes in the PI3K/AKT/mTOR signaling group;
determining the gene group expression level for the RAS/RAF/MEK signaling group using the gene expression level obtained from the RNA sequence data for at least three genes in the RAS/RAF/MEK signaling group;
determining the gene group expression level for the receptor tyrosine kinases expression group using the gene expression level obtained from the RNA sequence data for at least three genes in the receptor tyrosine kinases expression group;
determining the gene group expression level for the tumor suppressors group using the gene expression level 
determining the gene group expression level for the metastasis signature group using the gene expression level obtained from the RNA sequence data for at least three genes in the metastasis signature group;
determining the gene group expression level for the anti-metastatic factors group using the gene expression level obtained from the RNA sequence data for at least three genes in the anti-metastatic factors group; and
determining the gene group expression level for the mutation status group using the gene expression level obtained from the RNA sequence data for at least three genes in the mutation status group.

obtaining RNA expression data for a biological sample from a subject;


determining a molecular-functional (MF) profile for the subject at least in part by determining, using the RNA expression data, a gene group expression level for each gene group in a set of gene groups, the set of gene groups comprising gene groups associated with cancer malignancy including a first gene group and gene groups associated with cancer microenvironment including a second gene group, wherein the first and second gene groups are different, and wherein the gene groups associated with cancer microenvironment, 
determining a first gene group expression level for the first gene group, and
determining a gene group expression level for each of the MHCI group, the MHCII group, the coactivation molecules group, the effector cells group, the NK cells group, the T













determining a first visual characteristic for a first graphical user interface (GUI) element using the first gene group expression level;
determining a second visual characteristic for a second GUI element using the second gene group expression level;
generating a personalized GUI personalized to the subject, the GUI comprising:
a first GUI portion associated with cancer malignancy and containing the first GUI element having the first visual characteristic, and
a second GUI portion associated with cancer microenvironment and containing the second GUI element having the second visual characteristic; and


1. A method for evaluating patients having, suspected of having, or at risk 
using at least one computer hardware processor executing software to perform:
obtaining RNA expression data for a biological sample from a patient having, suspected of having, or at risk of having cancer;
determining a molecular-functional (MF) profile for the patient at least in part by determining, using the RNA expression data, a gene group expression level for each gene group in a set of gene groups comprising:
first gene groups associated with cancer malignancy consisting of a proliferation rate group, a PI3K/AKT/mTOR signaling group, a RAS/RAF/MEK signaling group, a receptor tyrosine kinases expression group, a tumor suppressors group, a metastasis signature group, an anti-metastatic factors group, and a 



























generating, using the software and for viewing by a doctor, a graphical user interface (GUI) personalized to the patient, the GUI including a visualization of the patient’s MF profile, the generating comprising:
determining characteristics of the visualization of the patient’s MF profile 

(1) determining a first set of visual characteristics for a first plurality of graphical user interface (GUI) elements using the gene group expression levels determined for the first gene groups; and
(2) determining a second set of visual characteristics for a second plurality of GUI elements using the gene group expression levels determined for the second gene groups;
generating the visualization of the patient’s MF profile by:
(1) generating a first GUI portion associated with cancer malignancy and containing the first plurality of GUI elements having the determined first set of visual characteristics; and (2) generating a second GUI portion associated with cancer microenvironment and containing the 
displaying, to the doctor, the generated GUI personalized to the patient for use in evaluating one or more treatments for the patient;

identifying a type of the patient’s MF profile as a first type, a second type, a third type, or a fourth type; and
recommending at least one treatment of the one or more treatments for the patient based on the type of the patient’s MF profile, wherein:
for the first type of MF profile and second type of MF profile, the recommended at least one treatment comprises one or more of a checkpoint inhibitor, an angiogenesis inhibitor, an anti-fibrotic agent, an immunosuppressive factor inhibitor, a vaccine, a cancer signal pathway inhibitor, and a tumor factor inhibitor,

for the fourth type of MF profile, the recommended at least one treatment comprises one or more of a chemotherapy, a radiotherapy, a tyrosine kinase inhibitor, a cyclin-dependent kinase inhibitor, a therapy that promotes immune cell infiltration of the tumor, an angiogenesis inhibitor, a neo-antigen vaccine, and an anti-EGFR therapy; and
administering the recommended at least one treatment








obtaining RNA expression data for a biological sample from a subject;


determining a molecular-functional (MF) profile for the subject at least in part by determining, using the RNA expression data, a gene group expression level for each gene group in a set of gene groups, the set of gene groups comprising gene groups associated with cancer malignancy including a first gene group and gene groups associated with cancer microenvironment including a second gene group, wherein the first and second gene groups are different, and wherein the gene groups associated with cancer microenvironment, 
cytokines group, a cancer associated fibroblasts group, an angiogenesis group, and a complement inhibition group, the determining comprising:
determining a first gene group expression level for the first gene group, and
determining a gene group expression level for each of the MHCI group, the MHCII group, the coactivation molecules group, the effector cells group, the NK cells group, the T cell 
determining a first visual characteristic for a first graphical user interface (GUI) element using the first gene group expression level;
determining a second visual characteristic for a second GUI element using the second gene group expression level;

a first GUI portion associated with cancer malignancy and containing the first GUI element having the first visual characteristic, and
a second GUI portion associated with cancer microenvironment and containing the second GUI element having the second visual characteristic; and
presenting the generated personalized GUI to a user.

1. A method for evaluating patients having, suspected of having, or at risk 
using at least one computer hardware processor executing software to perform:
obtaining RNA expression data for a biological sample from a patient having, suspected of having, or at risk of having cancer;
determining a molecular-functional (MF) profile for the patient at least in part by determining, using the RNA expression data, a gene group expression level for each gene group in a set of gene groups comprising:
first gene groups associated with cancer malignancy consisting of a proliferation rate group, a PI3K/AKT/mTOR signaling group, a RAS/RAF/MEK signaling group, a receptor tyrosine kinases expression group, a tumor suppressors group, a metastasis signature group, an anti-metastatic factors group, and a 



























generating, using the software and for viewing by a doctor, a graphical user interface (GUI) personalized to the patient, the GUI including a visualization of the patient’s MF profile, the generating comprising:
determining characteristics of the visualization of the patient’s MF profile 

(1) determining a first set of visual characteristics for a first plurality of graphical user interface (GUI) elements using the gene group expression levels determined for the first gene groups; and
(2) determining a second set of visual characteristics for a second plurality of GUI elements using the gene group expression levels determined for the second gene groups;
generating the visualization of the patient’s MF profile by:
(1) generating a first GUI portion associated with cancer malignancy and containing the first plurality of GUI elements having the determined first set of visual characteristics; and (2) generating a second GUI portion associated with cancer microenvironment and containing the 
displaying, to the doctor, the generated GUI personalized to the patient for use in evaluating one or more treatments for the patient;

identifying a type of the patient’s MF profile as a first type, a second type, a third type, or a fourth type; and
recommending at least one treatment of the one or more treatments for the patient based on the type of the patient’s MF profile, wherein:
for the first type of MF profile and second type of MF profile, the recommended at least one treatment comprises one or more of a checkpoint inhibitor, an angiogenesis inhibitor, an anti-fibrotic agent, an immunosuppressive factor inhibitor, a vaccine, a cancer signal pathway inhibitor, and a tumor factor inhibitor,

for the fourth type of MF profile, the recommended at least one treatment comprises one or more of a chemotherapy, a radiotherapy, a tyrosine kinase inhibitor, a cyclin-dependent kinase inhibitor, a therapy that promotes immune cell infiltration of the tumor, an angiogenesis inhibitor, a neo-antigen vaccine, and an anti-EGFR therapy; and
administering the recommended at least one treatment

obtaining RNA expression data for a biological sample from a subject having a particular type of cancer;
determining a molecular-functional (MF) profile for the subject at least in part by:
determining, using the RNA expression data and reference RNA expression data, a
gene group expression level for each gene group in a first set of gene groups associated with cancer malignancy and consisting of a proliferation rate group, a PI3K/AKT/mTOR signaling group, a RAS/RAF/MEK signaling group, a receptor tyrosine kinases expression group, a growth factors group, a tumor suppressors group, a metastasis signature group, an anti-metastatic 
determining, using the RNA expression data and the reference RNA expression data, a gene group expression level for each gene group in a second set of gene groups associated with cancer microenvironment and consisting of a MHCI group, a MHCII group, a coactivation molecules group, an effector cells group, a NK cells group, a T cell traffic group, a T cells group, a B cells group, a M1 signatures group, a Thl signature group, an antitumor cytokines group, a checkpoint inhibition group, a Treg group, a MDSC group, a granulocytes group, a M2 signature group, a Th2 signature group, a protumor cytokines group, a cancer associated fibroblasts group, an angiogenesis group, and a complement inhibition group; and

identifying, from among the multiple MF profile clusters, an MF profile cluster with which to associate the MF profile for the subject, the MF profile clusters comprising:
a first MF profile cluster associated with inflamed and vascularized biological samples and/or inflamed and fibroblast-enriched biological samples, a second MF profile cluster associated with inflamed and non- vascularized biological samples and/or inflamed and non-fibroblast-enriched biological samples, a third MF profile cluster associated with non-inflamed and vascularized biological samples and/or non-inflamed and fibroblast-enriched biological samples, and
a fourth MF profile cluster associated with non-inflamed and non- vascularized biological samples and/or 
wherein the MF profile clusters were generated by:
determining a plurality of MF profiles for a respective plurality of subjects using the reference RNA expression data and RNA expression data from biological samples obtained from the plurality of subjects, each of the plurality of MF profiles containing a gene group expression level for each gene group in the first and second sets of gene groups; and
clustering the plurality of MF profiles to obtain the MF profile clusters;

determining at least one visual characteristic of a first graphical user interface (GUI) element using a first gene group expression level for at least one gene group of the first set of gene groups associated with cancer malignancy and at least one visual 
generating a personalized GUI personalized to the subject, the GUI comprising:
a first portion associated with cancer malignancy and containing the first GUI element; and



a second portion associated with cancer microenvironment and containing the second GUI element, wherein the second portion is different from the first portion;
and presenting the generated personalized GUI to a user.

1. A method for evaluating patients having, suspected of having, or at risk 
using at least one computer hardware processor executing software to perform:
obtaining RNA expression data for a biological sample from a patient having, suspected of having, or at risk of having cancer;


determining a molecular-functional (MF) profile for the patient at least in part by determining, using the RNA expression data, a gene group expression level for each gene group in a set of gene groups comprising:
first gene groups associated with cancer malignancy consisting of a proliferation rate group, a PI3K/AKT/mTOR signaling group, a RAS/RAF/MEK signaling group, a receptor tyrosine kinases expression group, a tumor suppressors group, a 



















































generating, using the software and for viewing by a doctor, a graphical user interface (GUI) personalized to the patient, the GUI including a visualization of the patient’s MF profile, the generating comprising:





(1) determining a first set of visual characteristics for a first plurality of graphical user interface (GUI) elements using the gene group expression levels determined for the first gene groups; and
(2) determining a second set of visual characteristics for a second plurality of GUI elements using the gene group expression levels determined for the second gene groups;
generating the visualization of the patient’s MF profile by:
(1) generating a first GUI portion associated with cancer malignancy and containing the first plurality of GUI 
displaying, to the doctor, the generated GUI personalized to the patient for use in evaluating one or more treatments for the patient;

identifying a type of the patient’s MF profile as a first type, a second type, a third type, or a fourth type; and
recommending at least one treatment of the one or more treatments for the patient based on the type of the patient’s MF profile, wherein:
for the first type of MF profile and second type of MF profile, the recommended at least one treatment comprises one or more of a checkpoint 
for the third type of MF profile, the recommended at least one treatment comprises one or more of a checkpoint inhibitor, an angiogenesis inhibitor, an anti-fibrotic agent, an immunosuppressive factor inhibitor, a cancer signaling pathway inhibitor, an immunotherapy, and an anti-EGFR therapy, and
for the fourth type of MF profile, the recommended at least one treatment comprises one or more of a chemotherapy, a radiotherapy, a tyrosine kinase inhibitor, a cyclin-dependent kinase inhibitor, a therapy that promotes immune cell infiltration of the tumor, an angiogenesis inhibitor, a neo-antigen vaccine, and an anti-EGFR therapy; and









obtaining RNA expression data for a biological sample from a subject having a particular type of cancer;
determining a molecular-functional (MF) profile for the subject at least in part by:
determining, using the RNA expression data and reference RNA expression data, a gene group expression level for each gene group in a first set of gene groups associated with cancer malignancy and consisting of a proliferation rate group, a PI3K/AKT/mTOR signaling group, a 
anti-metastatic factors group, and a mutation status group; and
determining, using the RNA expression data and the reference RNA expression data, a gene group expression level for each gene group in a second set of gene groups associated with cancer microenvironment and consisting of a MHCI group, a MHCII group, a coactivation molecules group, an effector cells group, a NK cells group, a T cell traffic group, a T cells group, a B cells group, a M1 signatures group, a Thl signature group, an antitumor cytokines group, a checkpoint inhibition group, a Treg group, a MDSC group, a granulocytes group, a M2 signature group, a Th2 signature group, a protumor cytokines group, a cancer 
accessing information specifying multiple MF profile clusters for the particular cancer type;
identifying, from among the multiple MF profile clusters, an MF profile cluster with which to associate the MF profile for the subject, the MF profile clusters comprising:
a first MF profile cluster associated with inflamed and vascularized biological samples and/or inflamed and fibroblast-enriched biological samples, a second MF profile cluster associated with inflamed and non- vascularized biological samples and/or inflamed and non-fibroblast-enriched biological samples, a third MF profile cluster associated with non-inflamed and vascularized biological samples and/or non-inflamed and fibroblast-enriched biological samples, and

determining a plurality of MF profiles for a respective plurality of subjects using the reference RNA expression data and RNA expression data from biological samples obtained from the plurality of subjects, each of the plurality of MF profiles
containing a gene group expression level for each gene group in the first and second sets of gene groups; and
clustering the plurality of MF profiles to obtain the MF profile clusters;

determining at least one visual characteristic of a first graphical user interface (GUI) element using a first gene group expression level for at least 
generating a personalized GUI personalized to the subject, the GUI comprising:
a first portion associated with cancer malignancy and containing the first GUI element; and
a second portion associated with cancer microenvironment and containing the second GUI element, wherein the second portion is different from the first portion;
and presenting the generated personalized GUI to a user.

1. A method for evaluating patients having, suspected of having, or at risk of having cancer, the method comprising:
using at least one computer hardware processor executing software to perform:
obtaining RNA expression data for a biological sample from a patient having, suspected of having, or at risk of having cancer;


determining a molecular-functional (MF) profile for the patient at least in part by determining, using the RNA expression data, a gene group expression level for each gene group in a set of gene groups comprising:
first gene groups associated with cancer malignancy consisting of a 

















































generating, using the software and for viewing by a doctor, a graphical user interface (GUI) personalized to the patient, the GUI including a 
determining characteristics of the visualization of the patient’s MF profile based on the patient’s RNA expression  data by:


	


(1) determining a first set of visual characteristics for a first plurality of graphical user interface (GUI) elements using the gene group expression levels determined for the first gene groups; and
(2) determining a second set of visual characteristics for a second plurality of GUI elements using the gene group expression levels determined for the second gene groups;
generating the visualization of the patient’s MF profile by:

displaying, to the doctor, the generated GUI personalized to the patient for use in evaluating one or more treatments for the patient;

identifying a type of the patient’s MF profile as a first type, a second type, a third type, or a fourth type; and
recommending at least one treatment of the one or more treatments for the patient based on the type of the patient’s MF profile, wherein:

for the third type of MF profile, the recommended at least one treatment comprises one or more of a checkpoint inhibitor, an angiogenesis inhibitor, an anti-fibrotic agent, an immunosuppressive factor inhibitor, a cancer signaling pathway inhibitor, an immunotherapy, and an anti-EGFR therapy, and
for the fourth type of MF profile, the recommended at least one treatment comprises one or more of a chemotherapy, a radiotherapy, a tyrosine kinase inhibitor, a cyclin-dependent kinase inhibitor, a therapy 
administering the recommended at least one treatment


Claims 1-2, 4-19, and 21-24 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6, 11, and 13 of copending Application No. 16/006,593 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-2, 4-19, and 21-24 of the instant is a genus of the species of claims 1-6, 11, and 13 of the reference application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Instant Application 16/006,518
Reference Application 16/006,593
Claim 1 (Genus)
1. A system, comprising: at least one computer hardware processor; and at least one non-transitory computer-readable storage medium storing processor-executable instructions that, when executed by the at least one computer hardware processor, cause 
determining a molecular-functional (MF) profile for the subject at least in part by determining, using the RNA expression data, a gene group expression level for each gene group in a set of gene groups, the set of gene groups comprising gene groups associated with cancer malignancy including a first gene group and gene groups associated with cancer microenvironment including a second gene group, wherein the first and second gene groups are different, and wherein the gene groups associated with cancer microenvironment, including the second gene group, comprise: a MHCI group, a MHCII group, a coactivation molecules group, an effector cells group, a NK cells group, a T cell traffic group, a T cells 

determining a first visual characteristic for a first graphical user interface (GUI) element using the first gene group expression level;


determining a second visual characteristic for a second GUI element using the second gene group expression level; generating a personalized GUI personalized to the subject, the GUI comprising:

a first GUI portion associated with cancer malignancy and containing the 

second GUI portion associated with cancer microenvironment and containing the second GUI element having the second visual characteristic; and presenting the generated personalized GUI to a user.


1. A method for evaluating patients having, suspected of having, or at risk of having cancer, the method comprising:
using at least one computer hardware processor executing software to perform:

determining a molecular-functional (MF) profile for the patient at least in part by determining, using the RNA expression data, a gene group expression level for each gene group in a set of gene groups comprising:
first gene groups associated with cancer malignancy consisting of a proliferation rate group, a PI3K/AKT/mTOR signaling group, a RAS/RAF/MEK signaling group, a receptor tyrosine kinases expression group, a tumor suppressors group, a metastasis signature group, an anti-metastatic factors group, and a mutation status group; and second gene groups associated with cancer microenvironment consisting of a cancer associated fibroblasts group, an angiogenesis group, an antigen 
generating, using the software and for viewing by a doctor, a graphical user interface (GUI) personalized to the patient, the GUI including a visualization of the patient’s MF profile, the generating comprising:
determining characteristics of the visualization of the patient’s MF profile based on the patient’s RNA expression data by:
















(1) determining a first set of visual characteristics for a first plurality of graphical user interface (GUI) elements using the gene group expression levels determined for the first gene groups; and
(2) determining a second set of visual characteristics for a second plurality of GUI elements using the gene group expression levels determined for the second gene groups;
generating the visualization of the patient’s MF profile by:
(1) generating a first GUI portion associated with cancer malignancy and 
displaying, to the doctor, the generated GUI personalized to the patient for use in evaluating one or more treatments for the patient;

identifying a type of the patient’s MF profile as a first type, a second type, a third type, or a fourth type; and
recommending at least one treatment of the one or more treatments for the patient based on the type of the patient’s MF profile, wherein:
for the first type of MF profile and second type of MF profile, the recommended at least one treatment 
for the third type of MF profile, the recommended at least one treatment comprises one or more of a checkpoint inhibitor, an angiogenesis inhibitor, an anti-fibrotic agent, an immunosuppressive factor inhibitor, a cancer signaling pathway inhibitor, an immunotherapy, and an anti-EGFR therapy, and
for the fourth type of MF profile, the recommended at least one treatment comprises one or more of a chemotherapy, a radiotherapy, a tyrosine kinase inhibitor, a cyclin-dependent kinase inhibitor, a therapy that promotes immune cell infiltration of the tumor, an angiogenesis inhibitor, 
administering the recommended at least one treatment

2. The system of claim 1, wherein determining the first visual characteristic for the first GUI element comprises determining size of the first GUI element using the first gene group expression level; and wherein determining the second visual characteristic for the second GUI element comprises determining size of the second GUI element using the second gene group expression level; and/or wherein determining the first visual characteristic for the first GUI element comprises determining color and/or pattern of the first GUI element using the first gene group expression level; and wherein determining the second visual characteristic for the second GUI element comprises 


2. The method of claim 1,
wherein determining the first set of visual characteristics for the first plurality of GUI elements determining sizes for each of the first plurality of GUI elements using the gene expression levels determined for the first gene groups; and
wherein determining the second set of visual characteristics for the first plurality of GUI elements determining sizes for each of the second plurality of GUI elements using the gene expression levels determined for the second gene groups.
Claim 4 (Genus)
4. The system of claim 1, wherein generating the personalized GUI comprises generating the GUI comprising: a first portion associated with cancer malignancy and containing the first GUI element; and a second portion associated with cancer microenvironment and containing the second GUI element, wherein the 

Claim 5 (Genus)
5. The system of claim 1, wherein the gene groups associated with cancer malignancy comprise a tumor properties group; and wherein determining the MF profile for the subject comprises determining a gene group expression level for the tumor properties group; and/or wherein the 


Claim 6 (Genus)
6. The system of claim 5, wherein the gene groups associated with cancer malignancy comprise at least three genes from the following group: the tumor properties group: MKI67, ESCO2, CETN3, CDK2, CCND1, CCNE1, AURKA, AURKB, CDK4, CDK6, PRC1, E2F1, MYBL2, BUB1, PLK1, CCNB1, MCM2, MCM6, PIK3CA, PIK3CB, 


7. The system of claim 5, wherein the gene groups associated with cancer microenvironment comprise at least three genes from each of the following groups: the anti-tumor immune microenvironment group: HLA-A, HLA-B, HLA-C, B2M, TAP1, TAP2, HLA-DRA, HLA-DRB1, HLA-DOB, HLA-DPB2, HLA-DMA, HLA-DOA, HLA- DPA1, HLA-DPB1, HLA-DMB, HLA-DQB1, HLA-DQA1, HLA-DRB5, HLA-DQA2, HLA- DQB2, HLA-DRB6, CD80, CD86, CD40, CD83, TNFRSF4, ICOSLG, CD28, IFNG, GZMA, GZMB, PRF1, LCK, GZMK, ZAP70, GNLY, FASLG, TBX21, EOMES, CD8A, CD8B, NKG7, CD160, CD244, NCR1, KLRC2, KLRK1, CD226, GZMH, GNLY, IFNG, KIR2DL4, KIR2DS1, KIR2DS2, KIR2DS3, KIR2DS4, KIR2DS5, CXCL9, 

6. The method of claim 1, wherein the gene groups associated with cancer microenvironment comprise at least three genes from each of the following groups:
the cancer associated fibroblasts group: LGALS1, COL1A1, COL1A2, COL4A1, COL5A1, TGFB1, TGFB2, TGFB3, ACTA2, FGF2, FAP, LRP1, CD248, COL6A1, COL6A2, and COL6A3;
the angiogenesis group: VEGFA, VEGFB, VEGFC, PDGFC, CXCL8, CXCR2, FLT1, PIGF, CXCL5, KDR, ANGPT1, ANGPT2, TEK, VWF, CDH5, NOS3, KDR, VCAM1, MMRN1, LDHA, HIF1A, EPAS1, CA9, SPP1, LOX, SLC2A1, and LAMP3;
the antigen presentation group: HLA-A, HLA-B, HLA-C, B2M, TAP1, TAP2, HLA-DRA, HLA-DRB1, HLA-DOB, HLA-DPB2, 
the cytotoxic T and NK cells group: IFNG, GZMA, GZMB, PRF1, LCK, GZMK, ZAP70, GNLY, FASLG, TBX21, EOMES, CD8A, CD8B, NKG7, CD160, CD244, NCR1, KLRC2, KLRK1, CD226, GZMH, GNLY, IFNG, KIR2DL4, KIR2DS1, KIR2DS2, KIR2DS3, KIR2DS4, KIR2DS5, CXCL9, CXCL10, CXCR3, CX3CL1, CCR7, CXCL11, CCL21, CCL2, CCL3, CCL4, CCL5, EOMES, TBX21, ITK, CD3D, CD3E, CD3G, TRAC, TRBC1, TRBC2, LCK, UBASH3A, and TRAT1;
the B cells group: CD19, MS4A1, TNFRSF13C, CD27, CD24, CR2, TNFRSF17, TNFRSF13B, CD22, CD79A, CD79B, and BLK;
the anti-tumor microenvironment group: NOS2, IL12A, IL12B, IL23A, TNF, IL1B, SOCS3, IFNG, IL2, CD40LG, 
the checkpoint inhibition group: PDCD1, CD274, CTLA4, LAG3, PDCD1LG2, BTLA, HAVCR2, and VSIR;
the Treg group: CXCL12, TGFB1, TGFB2, TGFB3, FOXP3, CTLA4, IL10, TNFRSF1B, CCL17, CXCR4, CCR4, CCL22, CCL1, CCL2, CCL5, CXCL13, and CCL28;
the MDSC group: IDO1, ARG1, IL4R, IL10, TGFB1, TGFB2, TGFB3, NOS2, CYBB, CXCR4, CD33, CXCL1, CXCL5, CCL2, CCL4, CCL8, CCR2, CCL3, CCL5, CSF1, and CXCL8;
the granulocytes group: CXCL8, CXCL2, CXCL1, CCL11, CCL24, KITLG, CCL5, CXCL5, CCR3, CCL26, PRG2, EPX, RNASE2, RNASE3, IL5RA, GATA1, SIGLEC8, PRG3, CMA1, TPSAB1, MS4A2, CPA3, IL4, IL5, IL13, SIGLEC8, MPO, ELANE, PRTN3, and CTSG;





determining the gene group expression level for the proliferation rate group using the gene expression level obtained from the RNA sequence data for at least three genes in the proliferation rate group;
determining the gene group expression level for the PI3K/AKT/mTOR signaling group using the gene expression level obtained from the RNA sequence data for at least three genes in the PI3K/AKT/mTOR signaling group;
determining the gene group expression level for the RAS/RAF/MEK signaling group using the gene expression level obtained from the RNA sequence data for at least three genes in the RAS/RAF/MEK signaling group;
determining the gene group expression level for the receptor tyrosine kinases expression group using the gene expression level obtained from the RNA 
determining the gene group expression level for the tumor suppressors group using the gene expression level obtained from the RNA sequence data for at least three genes in the tumor suppressors group;
determining the gene group expression level for the metastasis signature group using the gene expression level obtained from the RNA sequence data for at least three genes in the metastasis signature group;
determining the gene group expression level for the anti-metastatic factors group using the gene expression level obtained from the RNA sequence data for at least three genes in the anti-metastatic factors group; and
determining the gene group expression level for the mutation status group using the gene expression level 

9. system of claim 8, wherein the gene groups associated with cancer malignancy comprise at least three genes from each of the following groups: the proliferation rate group: MKI67, ESCO2, CETN3, CDK2, CCND1, CCNE1, AURKA, AURKB, CDK4, CDK6, PRC1, E2F1, MYBL2, BUB1, PLK1, CCNB1, MCM2, and MCM6; the PI3K/AKT/mTOR signaling group: PIK3CA, PIK3CB, PIK3CG, PIK3CD, AKT1,   MTOR, PTEN, PRKCA, AKT2, and AKT3; the RAS/RAF/MEK signaling group: BRAF, FNTA, FN'B, MAP2K1, MAP2K2, MKNK1, and MKNK2; the receptor tyrosine kinases expression group: ALK, AXL, KIT, EGFR, ERBB2, FLT3, MET, NTRK1, FGFR1, FGFR2, FGFR3, ERBB4, ERBB3, BCR-ABL, PDGFRA, and PDGFRB; the tumor 


10. The system of claim 9, wherein the gene groups associated with cancer microenvironment comprise at least three genes from each of the following groups: the cancer associated fibroblasts group: LGALS1, COL1A1, 

6. The method of claim 1, wherein the gene groups associated with cancer microenvironment comprise at least three genes from each of the following groups:

the angiogenesis group: VEGFA, VEGFB, VEGFC, PDGFC, CXCL8, CXCR2, FLT1, PIGF, CXCL5, KDR, ANGPT1, ANGPT2, TEK, VWF, CDH5, NOS3, KDR, VCAM1, MMRN1, LDHA, HIF1A, EPAS1, CA9, SPP1, LOX, SLC2A1, and LAMP3;
the antigen presentation group: HLA-A, HLA-B, HLA-C, B2M, TAP1, TAP2, HLA-DRA, HLA-DRB1, HLA-DOB, HLA-DPB2, HLA-DMA, HLA-DOA, HLA-DPA1, HLA-DPB1, HLA-DMB, HLA-DQB1, HLA-DQA1, HLA-DRB5, HLA-DQA2, HLA-DQB2, HLA-DRB6, CD80, CD86, CD40, CD83, TNFRSF4, ICOSLG, and CD28;
the cytotoxic T and NK cells group: IFNG, GZMA, GZMB, PRF1, LCK, GZMK, ZAP70, GNLY, FASLG, TBX21, EOMES, CD8A, CD8B, NKG7, CD160, CD244, NCR1, KLRC2, KLRK1, CD226, GZMH, 
the B cells group: CD19, MS4A1, TNFRSF13C, CD27, CD24, CR2, TNFRSF17, TNFRSF13B, CD22, CD79A, CD79B, and BLK;
the anti-tumor microenvironment group: NOS2, IL12A, IL12B, IL23A, TNF, IL1B, SOCS3, IFNG, IL2, CD40LG, IL15, CD27, TBX21, LTA, IL21, HMGB1, TNF, IFNB1, IFNA2, CCL3, TNFSF10, and FASLG;
the checkpoint inhibition group: PDCD1, CD274, CTLA4, LAG3, PDCD1LG2, BTLA, HAVCR2, and VSIR;
the Treg group: CXCL12, TGFB1, TGFB2, TGFB3, FOXP3, CTLA4, IL10, TNFRSF1B, CCL17, CXCR4, CCR4, 
the MDSC group: IDO1, ARG1, IL4R, IL10, TGFB1, TGFB2, TGFB3, NOS2, CYBB, CXCR4, CD33, CXCL1, CXCL5, CCL2, CCL4, CCL8, CCR2, CCL3, CCL5, CSF1, and CXCL8;
the granulocytes group: CXCL8, CXCL2, CXCL1, CCL11, CCL24, KITLG, CCL5, CXCL5, CCR3, CCL26, PRG2, EPX, RNASE2, RNASE3, IL5RA, GATA1, SIGLEC8, PRG3, CMA1, TPSAB1, MS4A2, CPA3, IL4, IL5, IL13, SIGLEC8, MPO, ELANE, PRTN3, and CTSG;
the tumor-promotive immune group: IL10, VEGFA, TGFB1, IDO1, PTGES, MRC1, CSF1, LRP1, ARG1, PTGS1, MSR1, CD163, CSF1R, IL4, IL5, IL13, IL10, IL25, GATA3, IL10, TGFB1, TGFB2, TGFB3, IL22, MIF, CFD, CFI, CD55, CD46, and CR1.

11. (Currently amended) The system of claim 1, wherein the gene groups associated with cancer malignancy comprise: a proliferation rate group, a PI3K/AKT/mTOR signaling group, a RAS/RAF/MEK signaling group, a receptor tyrosine kinases expression group, a growth factors group, a tumor suppressors group, a metastasis signature group, an anti-metastatic factors group, and a mutation status group; and wherein determining the MF profile for the subject comprises determining a gene group expression level for each of the proliferation rate group, the PI3K/AKT/mTOR signaling group, the RAS/RAF/MEK signaling 


Claim 12 (Genus)

12. The system of claim 11, wherein the gene groups associated with cancer malignancy comprise at least three genes from each of the following groups: the proliferation rate group: MKI67, ESCO2, CETN3, CDK2, CCND1, CCNE1, AURKA, AURKB, CDK4, CDK6, PRC1, E2F1, MYBL2, BUB1, PLK1, CCNB1, MCM2, and MCM6; the PI3K/AKT/mTOR signaling group: PIK3CA, PIK3CB, PIK3CG, PIK3CD, AKT1, MTOR, PTEN, PRKCA, AKT2, AKT3, the RAS/RAF/MEK signaling group: BRAF, FNTA, FN'B, MAP2K1, MAP2K2, MKNK1, and MNK2 the receptor tyrosine kinases expression 

11. The method of claim 8, wherein the gene groups associated with cancer malignancy comprise at least three genes from each of the following groups:
the proliferation rate group: MKI67, ESCO2, CETN3, CDK2, CCND1, CCNE1, AURKA, AURKB, CDK4, CDK6, PRC1, E2F1, MYBL2, BUB1, PLK1, CCNB1, MCM2, and MCM6;
the PI3K/AKT/mTOR signaling group: PIK3CA, PIK3CB, PIK3CG, PIK3CD, AKT1, MTOR, PTEN, PRKCA, AKT2, and AKT3;

the receptor tyrosine kinases expression group: ALK, AXL, KIT, EGFR, ERBB2, FLT3, MET, NTRK1, FGFR1, FGFR2, FGFR3, ERBB4, ERBB3, BCR-ABL, PDGFRA, and PDGFRB;
the growth factors group: NGF, CSF3, CSF2, FGF7, IGF1, IGF2, IL7, and FGF2;
the tumor suppressors group: TP53, SIK1, PTEN, DCN, MTAP, AIM2, and RB1;
the metastasis signature group: ESRP1, CTSL, HOXA1, SMARCA4, SNAI2, TWIST1, NEDD9, PAPPA, and HPSE;
the anti-metastatic factors group: KISS1, ADGRG1, BRMS1, TCF21, CDH1, PCDH10, NCAM1, and MITF; and
the mutation status group: APC, ARID1A, ATM, ATRX, BAP1, BRAF, BRCA2, CDH1, CDKN2A, CTCF, CTNNB1, DNMT3A, EGFR, FBXW7, 

8. A method for evaluating patients having, suspected of having, or at risk of having cancer, the method comprising:
using at least one computer hardware processor executing software to perform:

obtaining RNA expression data for a biological sample from a patient having, suspected of having, or at risk of having cancer;
determining a molecular-functional (MF) profile for the patient at least in part by determining, using the RNA expression data, a gene group expression level for each gene group in a set of gene groups comprising:

second gene groups associated with cancer microenvironment consisting of a cancer associated fibroblasts group, an angiogenesis group, a MHCI group, a MHCII group, a coactivation molecules group, an effector cells group, a NK cells group, a T cell traffic group, a T cells group, a B cells group, a Ml signatures group, a Thl signature group, an antitumor cytokines group, a checkpoint inhibition group, a Treg group, a MDSC group, a granulocytes group, a M2 signature group, a Th2 
generating, using the software and for viewing by a doctor, a graphical user interface (GUI) personalized to the patient, the GUI including a visualization of the patient’s MF profile, the generating comprising:

determining characteristics of the visualization of the patient’s MF profile based on the patient’s RNA expression data by: (1) determining a first set of visual characteristics for a first plurality of graphical user interface (GUI) elements using the gene group expression levels determined for the first gene groups; and (2) determining a second set of visual characteristics for a second plurality of GUI elements using the gene group expression levels determined for the second gene groups;

displaying, to the doctor, the generated GUI personalized to the patient for use in evaluating one or more treatments for the patient;
identifying a type of the patient’s MF profile as a first type, a second type, a third type, or a fourth type; and
recommending at least one treatment of the one or more treatments for the patient based on the type of the patient’s MF profile, wherein:

for the third type of MF profile, the recommended at least one treatment
comprises one or more of a checkpoint inhibitor, an angiogenesis inhibitor, an anti- fibrotic agent, an immunosuppressive factor inhibitor, a cancer signaling pathway inhibitor, an immunotherapy, and an anti-EGFR therapy, and
for the fourth type of MF profile, the recommended at least one treatment comprises one or more of a chemotherapy, a radiotherapy, a tyrosine kinase inhibitor, a cyclin-dependent kinase inhibitor, a therapy 
administering the recommended at least one treatment.

13. The system of claim 1, wherein the gene groups associated with cancer microenvironment comprise at least three genes from each of the following groups: the cancer associated fibroblasts group: LGALS1, COL1A1, COL1A2, COL4A1, COL5A1, TGFB1, TGFB2, TGFB3, ACTA2, FGF2, FAP, LRP1, CD248, COL6A1, COL6A2, and COL6A3; the angiogenesis group: VEGFA, VEGFB, VEGFC, PDGFC, CXCL8, CXCR2, FLT1, PIGF, CXCL5, KDR, ANGPT1, ANGPT2, TEK, VWF, CDH5, NOS3, KDR, VCAM1, MMRN1, LDHA, HIF1A, EPAS1, CA9, SPP1, LOX, SLC2A1, and LAMP3; the MHCI group: HLA-A, HLA-B, HLA-C, B2M, TAP1, and 

13. The method of claim 8, wherein the gene groups associated with cancer microenvironment comprise at least three genes from each of the following groups:
the cancer associated fibroblasts group: LGALS1, COL1A1, COL1A2, COL4A1, COL5A1, TGFB1, TGFB2, TGFB3, ACTA2, FGF2, FAP, LRP1, CD248, COL6A1, COL6A2, and COL6A3;
the angiogenesis group: VEGFA, VEGFB, VEGFC, PDGFC, CXCL8, CXCR2, FLT1, PIGF, CXCL5, KDR, ANGPT1, ANGPT2, TEK, VWF, CDH5, NOS3, KDR, VCAM1, MMRN1, LDHA, HIF1A, EPAS1, CA9, SPP1, LOX, SLC2A1, and LAMP3;

the MHCII group: HLA-DRA, HLA-DRB1, HLA-DOB, HLA-DPB2, HLA-DMA, HLA-DOA, HLA-DPA1, HLA-DPB1, HLA-DMB, HLA-DQB1, HLA-DQA1, HLA-DRB5, HLA-DQA2, HLA-DQB2, and HLA-DRB6;
the coactivation molecules group: CD80, CD86, CD40, CD83, TNFRSF4, ICOSLG, and CD28;
the effector cells group: IFNG, GZMA, GZMB, PRF1, LCK, GZMK, ZAP70, GNLY, FASLG, TBX21, EOMES, CD8A, and CD8B;
the NK cells group: NKG7, CD160, CD244, NCR1, KLRC2, KLRK1, CD226, GZMH, GNLY, IFNG, KIR2DL4, KIR2DS1, KIR2DS2, KIR2DS3, KIR2DS4, and KIR2DS5;
the T cell traffic group: CXCL9, CXCL10, CXCR3, CX3CL1, CCR7, CXCL11, CCL21, CCL2, CCL3, CCL4, and CCL5;

the B cells group: CD19, MS4A1, TNFRSF13C, CD27, CD24, CR2, TNFRSF17, TNFRSF13B, CD22, CD79A, CD79B, and BLK;
the M1 signatures group: NOS2, IL12A, IL12B, IL23A, TNF, IL1B, and SOCS3;
the Th1 signature group: IFNG, IL2, CD40LG, IL15, CD27, TBX21, LTA, and IL21;
the antitumor cytokines group: HMGB1, TNF, IFNB1, IFNA2, CCL3, TNFSF10, and FASLG;
the checkpoint inhibition group: PDCD1, CD274, CTLA4, LAG3, PDCD1LG2, BTLA, HAVCR2, and VSIR;
the Treg group: CXCL12, TGFB1, TGFB2, TGFB3, FOXP3, CTLA4, IL10, TNFRSF1B, CCL17, CXCR4, CCR4, CCL22, CCL1, CCL2, CCL5, CXCL13, and CCL28;

the granulocytes group: CXCL8, CXCL2, CXCL1, CCL11, CCL24, KITLG, CCL5, CXCL5, CCR3, CCL26, PRG2, EPX, RNASE2, RNASE3, IL5RA, GATA1, SIGLEC8, PRG3, CMA1, TPSAB1, MS4A2, CPA3, IL4, IL5, IL13, SIGLEC8, MPO, ELANE, PRTN3, and CTSG;
the M2 signature group: IL10, VEGFA, TGFB1, IDO1, PTGES, MRC1, CSF1, LRP1, ARG1, PTGS1, MSR1, CD163, and CSF1R;
the Th2 signature group: IL4, IL5, IL13, IL10, IL25, and GATA3;
the protumor cytokines group: IL10, TGFB1, TGFB2, TGFB3, IL22, and MIF; and
the complement inhibition group: CFD, CFI, CD55, CD46, and CR1.

14. The system of claim 1, wherein determining the MF profile for the subject comprises:   determining the first gene group expression level for the first gene group using a gene set enrichment analysis (GSEA) technique; and determining the second gene group expression level for the second gene group of using the gene set enrichment analysis (GSEA) technique; and/or wherein determining the MF profile for the subject comprises determining the first gene group expression level for the first gene group using a mutation count technique; and determining the second gene group expression level for the second gene group using the mutation count technique.
Claim 3 (Species)
3. The method of claim 2,
wherein determining the MF profile for the subject comprises determining the gene expression levels for each of the first gene groups using a gene set enrichment analysis (GSEA) technique; and
wherein determining the MF profile for the subject comprises determining the gene expression levels for each of the second gene groups using the gene set enrichment analysis (GSEA) technique.
Claim 15 (Genus)


Claim 16 (Genus)
16. The system of claim 19, wherein the MF profile for the subject further comprises: determining, using the RNA expression data and reference RNA expression data, a gene group expression level for each gene group in a third set of gene   groups associated with cancer malignancy and consisting of a tumor properties group; and determining, using the RNA expression data and the reference RNA expression data, a gene group expression level for each gene group in a fourth set of gene groups associated with cancer microenvironment and consisting of a 

Claim 19.  A system, comprising: at least one computer hardware processor; and at least one non-transitory computer-readable storage medium storing processor-executable instructions that, when executed by the at least one computer hardware processor, cause the at least one computer hardware processor to perform: obtaining RNA expression data for a biological sample from a subject having a particular type of cancer; determining a molecular-functional (MF) profile for the subject at least in part by: determining, using the RNA expression data and reference RNA expression data, a gene group expression level for each gene group in a first set of gene groups associated 


17. The system of claim 16, wherein the gene groups associated with cancer malignancy comprise at least three genes from each of the following groups: the tumor properties group: 


11. The system of claim 8, wherein the gene groups associated with cancer malignancy comprise at least three genes from each of the following groups:

the PI3K/AKT/mTOR signaling group: PIK3CA, PIK3CB, PIK3CG, PIK3CD, AKT1, MTOR, PTEN, PRKCA, AKT2, and AKT3;
the RAS/RAF/MEK signaling group: BRAF, FNTA, FNTB, MAP2K1, MAP2K2, MKNK1, and MKNK2;
the receptor tyrosine kinases expression group: ALK, AXL, KIT, EGFR, ERBB2, FLT3, MET, NTRK1, FGFR1, FGFR2, FGFR3, ERBB4, ERBB3, BCR-ABL, PDGFRA, and PDGFRB;
the growth factors group: NGF, CSF3, CSF2, FGF7, IGF1, IGF2, IL7, and FGF2;
the tumor suppressors group: TP53, SIK1, PTEN, DCN, MTAP, AIM2, and RB1;

the anti-metastatic factors group: KISS1, ADGRG1, BRMS1, TCF21, CDH1, PCDH10, NCAM1, and MITF; and
the mutation status group: APC, ARID1A, ATM, ATRX, BAP1, BRAF, BRCA2, CDH1, CDKN2A, CTCF, CTNNB1, DNMT3A, EGFR, FBXW7, FLT3, GATA3, HRAS, IDH1, KRAS, MAP3K1, MTOR, NAV3, NCOR1, NF1, NOTCH1, NPM1, NRAS, PBRM1, PIK3CA, PIK3R1, PTEN, RB1, RUNX1, SETD2, STAG2, TAF1, TP53, and VHL.

19. A system, comprising: at least one computer hardware processor; and at least one non-transitory computer-readable storage medium storing processor-executable instructions that, when executed by the at least one computer hardware processor, cause the at least one computer hardware 


obtaining RNA expression data for a biological sample from a subject;
determining a molecular-functional (MF) profile for the subject at least in part by determining, using the RNA expression data, a gene group expression level for each gene group in a set of gene groups, the set of gene groups comprising gene groups associated with cancer malignancy including a first gene group and gene groups associated with cancer microenvironment including a second 
determining a first gene group expression level for the first gene group, and

cell traffic group, the T cells group, the B cells group, the M1 signatures group, the Th1 signature group, the antitumor cytokines group, the checkpoint inhibition group, the Treg group, the MDSC group, the granulocytes group, the M2 signature group, the Th2 signature group, the protumor cytokines group, the cancer associated fibroblasts group, the angiogenesis group, and the complement inhibition group, the determining comprising determining a second gene group expression level for the second gene group;
determining a first visual characteristic for a first graphical user interface (GUI) element using the first gene group expression level;

generating a personalized GUI personalized to the subject, the GUI comprising:
a first GUI portion associated with cancer malignancy and containing the first GUI element having the first visual characteristic, and
a second GUI portion associated with cancer microenvironment and containing the second GUI element having the second visual characteristic; and
presenting the generated personalized GUI to a user.

1. A method for evaluating patients having, suspected of having, or at risk of having cancer, the method comprising:
using at least one computer hardware processor executing software to perform:
obtaining RNA expression data for a biological sample from a patient having, suspected of having, or at risk of having cancer;
determining a molecular-functional (MF) profile for the patient at least in part by determining, using the RNA expression data, a gene group expression level for each gene group in a set of gene groups comprising:
first gene groups associated with cancer malignancy consisting of a proliferation rate group, a 
generating, using the software and for viewing by a doctor, a graphical user interface (GUI) personalized to the patient, the GUI including a visualization of the patient’s MF profile, the generating comprising:

















(1) determining a first set of visual characteristics for a first plurality of graphical user interface (GUI) elements using the gene group expression levels 
(2) determining a second set of visual characteristics for a second plurality of GUI elements using the gene group expression levels determined for the second gene groups;
generating the visualization of the patient’s MF profile by:
(1) generating a first GUI portion associated with cancer malignancy and containing the first plurality of GUI elements having the determined first set of visual characteristics; and (2) generating a second GUI portion associated with cancer microenvironment and containing the second plurality of GUI elements having the determined second set of visual characteristics; 
displaying, to the doctor, the generated GUI personalized to the patient for use in evaluating one or more treatments for the patient;

identifying a type of the patient’s MF profile as a first type, a second type, a third type, or a fourth type; and
recommending at least one treatment of the one or more treatments for the patient based on the type of the patient’s MF profile, wherein:
for the first type of MF profile and second type of MF profile, the recommended at least one treatment comprises one or more of a checkpoint inhibitor, an angiogenesis inhibitor, an anti-fibrotic agent, an immunosuppressive factor inhibitor, a vaccine, a cancer signal pathway inhibitor, and a tumor factor inhibitor,
for the third type of MF profile, the recommended at least one treatment comprises one or more of a checkpoint inhibitor, an angiogenesis inhibitor, an anti-fibrotic agent, an immunosuppressive factor inhibitor, a cancer signaling pathway inhibitor, an 
for the fourth type of MF profile, the recommended at least one treatment comprises one or more of a chemotherapy, a radiotherapy, a tyrosine kinase inhibitor, a cyclin-dependent kinase inhibitor, a therapy that promotes immune cell infiltration of the tumor, an angiogenesis inhibitor, a neo-antigen vaccine, and an anti-EGFR therapy; and
administering the recommended at least one treatment

obtaining RNA expression data for a biological sample from a subject;
determining a molecular-functional (MF) profile for the subject at least in part by determining, using the RNA expression data, a gene group expression level for each gene group in a set of gene groups, the set of gene groups comprising gene groups 
cytokines group, a cancer associated fibroblasts group, an angiogenesis group, and a complement inhibition group, the determining comprising:

determining a gene group expression level for each of the MHCI group, the MHCII group, the coactivation molecules group, the effector cells group, the NK cells group, the T cell traffic group, the T cells group, the B cells group, the M1 signatures group, the Th1 signature group, the antitumor cytokines group, the checkpoint inhibition group, the Treg group, the MDSC group, the granulocytes group, the M2 signature group, the Th2 signature group, the protumor cytokines group, the cancer associated fibroblasts group, the angiogenesis group, and the complement inhibition group, the determining comprising determining a second gene group expression level for the second gene group;

determining a second visual characteristic for a second GUI element using the second gene group expression level;
generating a personalized GUI personalized to the subject, the GUI comprising:
a first GUI portion associated with cancer malignancy and containing the first GUI element having the first visual characteristic, and
a second GUI portion associated with cancer microenvironment and containing the second GUI element having the second visual characteristic; and
presenting the generated personalized GUI to a user.

1. A method for evaluating patients having, suspected of having, or at risk of having cancer, the method comprising:
using at least one computer hardware processor executing software to perform:
obtaining RNA expression data for a biological sample from a patient having, 
determining a molecular-functional (MF) profile for the patient at least in part by determining, using the RNA expression data, a gene group expression level for each gene group in a set of gene groups comprising:
first gene groups associated with cancer malignancy consisting of a proliferation rate group, a PI3K/AKT/mTOR signaling group, a RAS/RAF/MEK signaling group, a receptor tyrosine kinases expression group, a tumor suppressors group, a metastasis signature group, an anti-metastatic factors group, and a mutation status group; and second gene groups associated with cancer microenvironment consisting of a cancer associated fibroblasts group, an angiogenesis group, an antigen presentation group, a cytotoxic T and NK cells group, a B cells group, an anti-
generating, using the software and for viewing by a doctor, a graphical user interface (GUI) personalized to the patient, the GUI including a visualization of the patient’s MF profile, the generating comprising:
determining characteristics of the visualization of the patient’s MF profile based on the patient’s RNA expression data by:




















(1) determining a first set of visual characteristics for a first plurality of graphical user interface (GUI) elements using the gene group expression levels determined for the first gene groups; and
(2) determining a second set of visual characteristics for a second plurality of GUI elements using the gene group expression levels determined for the second gene groups;
generating the visualization of the patient’s MF profile by:

displaying, to the doctor, the generated GUI personalized to the patient for use in evaluating one or more treatments for the patient;

identifying a type of the patient’s MF profile as a first type, a second type, a third type, or a fourth type; and
recommending at least one treatment of the one or more treatments for the patient based on the type of the patient’s MF profile, wherein:

for the third type of MF profile, the recommended at least one treatment comprises one or more of a checkpoint inhibitor, an angiogenesis inhibitor, an anti-fibrotic agent, an immunosuppressive factor inhibitor, a cancer signaling pathway inhibitor, an immunotherapy, and an anti-EGFR therapy, and
for the fourth type of MF profile, the recommended at least one treatment comprises one or more of a chemotherapy, a radiotherapy, a tyrosine kinase inhibitor, a cyclin-dependent kinase inhibitor, a therapy 
administering the recommended at least one treatment

obtaining RNA expression data for a biological sample from a subject having a particular type of cancer;
determining a molecular-functional (MF) profile for the subject at least in part by:
determining, using the RNA expression data and reference RNA expression data, a

determining, using the RNA expression data and the reference RNA expression data, a gene group expression level for each gene group in a second set of gene groups associated with cancer microenvironment and consisting of a MHCI group, a MHCII group, a coactivation molecules group, an effector cells group, a NK cells group, a T cell traffic group, a T cells group, a B cells group, a M1 signatures group, a Thl signature group, an antitumor 
accessing information specifying multiple MF profile clusters for the particular cancer type;
identifying, from among the multiple MF profile clusters, an MF profile cluster with which to associate the MF profile for the subject, the MF profile clusters comprising:
a first MF profile cluster associated with inflamed and vascularized biological samples and/or inflamed and fibroblast-enriched biological samples, a second MF profile cluster associated with inflamed and non- vascularized biological samples and/or inflamed and non-fibroblast-enriched biological 
a fourth MF profile cluster associated with non-inflamed and non- vascularized biological samples and/or non-inflamed and non-fibroblast-enriched biological samples,
wherein the MF profile clusters were generated by:
determining a plurality of MF profiles for a respective plurality of subjects using the reference RNA expression data and RNA expression data from biological samples obtained from the plurality of subjects, each of the plurality of MF profiles containing a gene group expression level for each gene group in the first and second sets of gene groups; and
clustering the plurality of MF profiles to obtain the MF profile clusters;

generating a personalized GUI personalized to the subject, the GUI comprising:
a first portion associated with cancer malignancy and containing the first GUI element; and
a second portion associated with cancer microenvironment and containing the second GUI element, wherein the second portion is different from the first portion;


1. A method for evaluating patients having, suspected of having, or at risk of having cancer, the method comprising:
using at least one computer hardware processor executing software to perform:
obtaining RNA expression data for a biological sample from a patient having, suspected of having, or at risk of having cancer;
determining a molecular-functional (MF) profile for the patient at least in part by determining, using the RNA expression data, a gene group expression level for each gene group in a set of gene groups comprising:

generating, using the software and for viewing by a doctor, a graphical user interface (GUI) personalized to the 
determining characteristics of the visualization of the patient’s MF profile based on the patient’s RNA expression data by:










































(2) determining a second set of visual characteristics for a second plurality of GUI elements using the gene group expression levels determined for the second gene groups;
generating the visualization of the patient’s MF profile by:
(1) generating a first GUI portion associated with cancer malignancy and containing the first plurality of GUI elements having the determined first set of visual characteristics; and (2) generating a second GUI portion associated with cancer microenvironment and containing the second plurality of GUI elements having the determined second set of visual characteristics; 


identifying a type of the patient’s MF profile as a first type, a second type, a third type, or a fourth type; and
recommending at least one treatment of the one or more treatments for the patient based on the type of the patient’s MF profile, wherein:
for the first type of MF profile and second type of MF profile, the recommended at least one treatment comprises one or more of a checkpoint inhibitor, an angiogenesis inhibitor, an anti-fibrotic agent, an immunosuppressive factor inhibitor, a vaccine, a cancer signal pathway inhibitor, and a tumor factor inhibitor,
for the third type of MF profile, the recommended at least one treatment comprises one or more of a checkpoint 
for the fourth type of MF profile, the recommended at least one treatment comprises one or more of a chemotherapy, a radiotherapy, a tyrosine kinase inhibitor, a cyclin-dependent kinase inhibitor, a therapy that promotes immune cell infiltration of the tumor, an angiogenesis inhibitor, a neo-antigen vaccine, and an anti-EGFR therapy; and
administering the recommended at least one treatment

obtaining RNA expression data for a biological sample from a subject having a particular type of cancer;

determining, using the RNA expression data and reference RNA expression data, a gene group expression level for each gene group in a first set of gene groups associated with cancer malignancy and consisting of a proliferation rate group, a PI3K/AKT/mTOR signaling group, a RAS/RAF/MEK signaling group, a receptor tyrosine kinases expression group, a growth factors group, a tumor suppressors group, a metastasis signature group, an
anti-metastatic factors group, and a mutation status group; and
determining, using the RNA expression data and the reference RNA expression data, a gene group expression level for each gene group in a second set of gene groups associated with cancer microenvironment and consisting of a 
accessing information specifying multiple MF profile clusters for the particular cancer type;
identifying, from among the multiple MF profile clusters, an MF profile cluster with which to associate the MF profile for the subject, the MF profile clusters comprising:
a first MF profile cluster associated with inflamed and vascularized biological 
a fourth MF profile cluster associated with non-inflamed and non- vascularized biological samples and/or non-inflamed and non-fibroblast-enriched biological samples, wherein the MF profile clusters were generated by:
determining a plurality of MF profiles for a respective plurality of subjects using the reference RNA expression data and RNA expression data from biological samples obtained from the 
containing a gene group expression level for each gene group in the first and second sets of gene groups; and
clustering the plurality of MF profiles to obtain the MF profile clusters;
determining at least one visual characteristic of a first graphical user interface (GUI) element using a first gene group expression level for at least one gene group of the first set of gene groups associated with cancer malignancy and at least one visual characteristic of a second GUI element using a second gene group expression level for at least one gene group of the second set of gene groups associated with cancer microenvironment;
generating a personalized GUI personalized to the subject, the GUI comprising:

a second portion associated with cancer microenvironment and containing the second GUI element, wherein the second portion is different from the first portion;
and presenting the generated personalized GUI to a user.

1. A method for evaluating patients having, suspected of having, or at risk of having cancer, the method comprising:

obtaining RNA expression data for a biological sample from a patient having, suspected of having, or at risk of having cancer;
determining a molecular-functional (MF) profile for the patient at least in part by determining, using the RNA expression data, a gene group expression level for each gene group in a set of gene groups comprising:
first gene groups associated with cancer malignancy consisting of a proliferation rate group, a PI3K/AKT/mTOR signaling group, a RAS/RAF/MEK signaling group, a receptor tyrosine kinases expression group, a tumor suppressors group, a metastasis signature group, an anti-metastatic factors group, and a mutation status group; and second gene groups associated with cancer 
generating, using the software and for viewing by a doctor, a graphical user interface (GUI) personalized to the patient, the GUI including a visualization of the patient’s MF profile, the generating comprising:
determining characteristics of the visualization of the patient’s MF profile based on the patient’s RNA expression data by:









































(1) determining a first set of visual characteristics for a first plurality of graphical user interface (GUI) elements using the gene group expression levels determined for the first gene groups; and
(2) determining a second set of visual characteristics for a second plurality of GUI elements using the gene group expression levels determined for the second gene groups;

(1) generating a first GUI portion associated with cancer malignancy and containing the first plurality of GUI elements having the determined first set of visual characteristics; and (2) generating a second GUI portion associated with cancer microenvironment and containing the second plurality of GUI elements having the determined second set of visual characteristics; 
displaying, to the doctor, the generated GUI personalized to the patient for use in evaluating one or more treatments for the patient;

identifying a type of the patient’s MF profile as a first type, a second type, a third type, or a fourth type; and
recommending at least one treatment of the one or more treatments for the 
for the first type of MF profile and second type of MF profile, the recommended at least one treatment comprises one or more of a checkpoint inhibitor, an angiogenesis inhibitor, an anti-fibrotic agent, an immunosuppressive factor inhibitor, a vaccine, a cancer signal pathway inhibitor, and a tumor factor inhibitor,
for the third type of MF profile, the recommended at least one treatment comprises one or more of a checkpoint inhibitor, an angiogenesis inhibitor, an anti-fibrotic agent, an immunosuppressive factor inhibitor, a cancer signaling pathway inhibitor, an immunotherapy, and an anti-EGFR therapy, and
for the fourth type of MF profile, the recommended at least one treatment comprises one or more of a chemotherapy, a radiotherapy, a 
administering the recommended at least one treatment


Claims 1, 16, 19, and 21-24 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2 and 15 of copending Application No. 16/006,481 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1, 16, 19, and 21-24 of the instant Application are genera of the claimed species in claim 2 and 15 of the reference application.

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Instant Application 16/006,518
Reference Application 16/006,481
Claim 1 (Genus)
1. A system, comprising: at least one computer hardware processor; and at least one non-transitory computer-

1. A system, comprising:

at least one non-transitory computer-readable storage medium storing processor-executable instructions that, when executed by the at least one computer hardware processor, cause the at least one computer hardware processor to perform:
obtaining RNA expression data and/or whole exome sequencing (WES) data from biological samples from a plurality of subjects, at least some of the subjects having a cancer of a particular type;
determining a respective plurality of molecular-functional (MF) profiles for the plurality of subjects at least in part by, for each of the plurality of subjects,
determining, using the RNA expression data, a respective gene group expression level for each group in a set of gene groups, the set of gene groups comprising gene groups associated with 
clustering the plurality of MF profiles to obtain MF profile clusters comprising:
a first MF profile cluster associated with inflamed and vascularized biological samples and/or inflamed and fibroblast-enriched biological samples,
a second MF profile cluster associated with inflamed and non-vascularized biological samples and/or inflamed and non-fibroblast-enriched biological samples,
a third MF profile cluster associated with non-inflamed and
vascularized biological samples and/or non-inflamed and fibroblast-enriched biological samples, and
a fourth MF profile cluster associated with non-inflamed and non-vascularized biological samples and/or non-inflamed and non-fibroblast-enriched biological sample; and

14. The system of claim 1, wherein the system further comprises:
obtaining RNA expression data for at least one biological sample obtained from an additional subject;
determining, using the RNA expression data for the at least one additional biological sample obtained from the additional subject, an MF profile for the additional subject, wherein the MF profile for the additional subject is determined at least in part by determining, using the RNA expression data for the at least one additional biological sample obtained from the additional subject, a gene group expression level for each gene group in a set of gene groups, the set of gene groups comprising gene groups associated with cancer malignancy and 
identifying, from among the MF profile clusters, an MF profile cluster with which to associate the MF profile for the additional subject.
15. The system of claim 14, wherein the system further comprises:
determining at least one visual characteristic of a first graphical user interface (GUI) element using a first gene group expression level for at least one gene group associated with cancer malignancy and at least one visual characteristic of a second GUI element using a second gene group expression level for at least one gene group associated with cancer microenvironment;
generating a personalized GUI personalized to the additional subject, the GUI comprising:

a second portion associated with cancer microenvironment and containing the second GUI element, wherein the second portion is different from the first portion; and presenting the generated personalized GUI to a user.

16. The system of claim 19, wherein the MF profile for the subject further comprises: determining, using the RNA expression data and reference RNA expression data, a gene group expression level for each gene group in a third set of gene groups associated with cancer malignancy and consisting of a tumor properties group; and determining, using the RNA expression data and the reference RNA expression data, a gene group expression level for each gene group in a fourth set of gene groups associated with cancer 
Claim 19.  A system, comprising: at least one computer hardware processor; and at least one non-transitory computer-readable storage medium storing processor-executable instructions that, when executed by the at least one computer hardware processor, cause the at least one computer hardware processor to perform: 

obtaining RNA expression data for a biological sample from a subject having a particular type of cancer; determining a molecular-functional (MF) profile for the subject at least in part by: 

determining, using the RNA expression data and reference RNA expression 

1. A system, comprising:
at least one computer hardware processor; and
at least one non-transitory computer-readable storage medium storing processor-executable instructions that, when executed by the at least one computer hardware processor, cause the at least one computer hardware processor to perform:




















obtaining RNA expression data and/or whole exome sequencing (WES) data from biological samples from a plurality of subjects, at least some of the subjects having a cancer of a particular type;
determining a respective plurality of molecular-functional (MF) profiles for 
determining, using the RNA expression data, a respective gene group expression level for each group in a set of gene groups, the set of gene groups comprising gene groups associated with cancer malignancy and different gene groups associated with cancer microenvironment;
clustering the plurality of MF profiles to obtain MF profile clusters comprising:
a first MF profile cluster associated with inflamed and vascularized biological samples and/or inflamed and fibroblast-enriched biological samples,
a second MF profile cluster associated with inflamed and non-vascularized biological samples and/or inflamed and non-fibroblast-enriched biological samples,
a third MF profile cluster associated with non-inflamed and

a fourth MF profile cluster associated with non-inflamed and non-vascularized biological samples and/or non-inflamed and non-fibroblast-enriched biological sample; and
storing the plurality of MF profiles in association with information identifying the particular cancer type.

2. The system of claim 1,
wherein the gene group associated with cancer malignancy is the tumor properties group; and wherein determining the MF profile for the subject comprises determining a gene group expression level for the tumor properties group; and/or
wherein the gene groups associated with cancer microenvironment are the tumor-promoting immune microenvironment group, the anti-

19. A system, comprising: at least one computer hardware processor; and at 



obtaining RNA expression data for a biological sample from a subject;
determining a molecular-functional (MF) profile for the subject at least in part by determining, using the RNA expression data, a gene group 
determining a first gene group expression level for the first gene group, and
determining a gene group expression level for each of the MHCI group, the MHCII group, the coactivation molecules group, the effector cells group, the NK cells group, the T
cell traffic group, the T cells group, the B cells group, the M1 signatures group, the Th1 signature group, the antitumor cytokines group, the checkpoint inhibition group, the Treg group, the MDSC group, the granulocytes group, the M2 signature group, the Th2 signature group, the protumor cytokines group, the cancer associated fibroblasts group, the angiogenesis group, and the complement inhibition group, the determining comprising determining a second gene group 
determining a first visual characteristic for a first graphical user interface (GUI) element using the first gene group expression level;
determining a second visual characteristic for a second GUI element using the second gene group expression level;
generating a personalized GUI personalized to the subject, the GUI comprising:
a first GUI portion associated with cancer malignancy and containing the first GUI element having the first visual characteristic, and
a second GUI portion associated with cancer microenvironment and containing the second GUI element having the second visual characteristic; and
presenting the generated personalized GUI to a user.

1. A system, comprising:
at least one computer hardware processor; and
at least one non-transitory computer-readable storage medium storing processor-executable instructions that, when executed by the at least one computer hardware processor, cause the at least one computer hardware processor to perform:
obtaining RNA expression data and/or whole exome sequencing (WES) data 
determining a respective plurality of molecular-functional (MF) profiles for the plurality of subjects at least in part by, for each of the plurality of subjects,
determining, using the RNA expression data, a respective gene group expression level for each group in a set of gene groups, the set of gene groups comprising gene groups associated with cancer malignancy and different gene groups associated with cancer microenvironment;
clustering the plurality of MF profiles to obtain MF profile clusters comprising:
a first MF profile cluster associated with inflamed and vascularized biological samples and/or inflamed and fibroblast-enriched biological samples,
a second MF profile cluster associated with inflamed and non-vascularized 
a third MF profile cluster associated with non-inflamed and
vascularized biological samples and/or non-inflamed and fibroblast-enriched biological samples, and
a fourth MF profile cluster associated with non-inflamed and non-vascularized biological samples and/or non-inflamed and non-fibroblast-enriched biological sample; and
storing the plurality of MF profiles in association with information identifying the particular cancer type.
14. The system of claim 1, wherein the system further comprises:
obtaining RNA expression data for at least one biological sample obtained from an additional subject;
determining, using the RNA expression data for the at least one additional 
identifying, from among the MF profile clusters, an MF profile cluster with which to associate the MF profile for the additional subject.
15. The system of claim 14, wherein the system further comprises:
determining at least one visual characteristic of a first graphical user interface (GUI) element using a first 
generating a personalized GUI personalized to the additional subject, the GUI comprising:
a first portion associated with cancer malignancy and containing the first GUI element; and
a second portion associated with cancer microenvironment and containing the second GUI element, wherein the second portion is different from the first portion; and presenting the generated personalized GUI to a user.

obtaining RNA expression data for a biological sample from a subject;

cytokines group, a cancer associated fibroblasts group, an angiogenesis group, and a complement inhibition group, the determining comprising:
determining a first gene group expression level for the first gene group, and
determining a gene group expression level for each of the MHCI group, the MHCII group, the coactivation molecules group, the effector cells group, the NK cells group, the T cell traffic group, the T cells group, the B cells group, the M1 signatures group, the Th1 signature group, the antitumor cytokines group, the checkpoint inhibition group, the Treg group, the MDSC group, the granulocytes group, the M2 signature group, the Th2 signature group, the protumor cytokines group, the cancer associated 
determining a first visual characteristic for a first graphical user interface (GUI) element using the first gene group expression level;
determining a second visual characteristic for a second GUI element using the second gene group expression level;
generating a personalized GUI personalized to the subject, the GUI comprising:
a first GUI portion associated with cancer malignancy and containing the first GUI element having the first visual characteristic, and
a second GUI portion associated with cancer microenvironment and containing the second GUI element 
presenting the generated personalized GUI to a user.

1. A system, comprising:

at least one non-transitory computer-readable storage medium storing processor-executable instructions that, when executed by the at least one computer hardware processor, cause the at least one computer hardware processor to perform:
obtaining RNA expression data and/or whole exome sequencing (WES) data from biological samples from a plurality of subjects, at least some of the subjects having a cancer of a particular type;
determining a respective plurality of molecular-functional (MF) profiles for the plurality of subjects at least in part by, for each of the plurality of subjects,
determining, using the RNA expression data, a respective gene group expression level for each group in a set of gene groups, the set of gene groups comprising gene groups associated with 
clustering the plurality of MF profiles to obtain MF profile clusters comprising:
a first MF profile cluster associated with inflamed and vascularized biological samples and/or inflamed and fibroblast-enriched biological samples,
a second MF profile cluster associated with inflamed and non-vascularized biological samples and/or inflamed and non-fibroblast-enriched biological samples,
a third MF profile cluster associated with non-inflamed and
vascularized biological samples and/or non-inflamed and fibroblast-enriched biological samples, and
a fourth MF profile cluster associated with non-inflamed and non-vascularized biological samples and/or non-inflamed and non-fibroblast-enriched biological sample; and

14. The system of claim 1, wherein the system further comprises:
obtaining RNA expression data for at least one biological sample obtained from an additional subject;
determining, using the RNA expression data for the at least one additional biological sample obtained from the additional subject, an MF profile for the additional subject, wherein the MF profile for the additional subject is determined at least in part by determining, using the RNA expression data for the at least one additional biological sample obtained from the additional subject, a gene group expression level for each gene group in a set of gene groups, the set of gene groups comprising gene groups associated with cancer malignancy and 
identifying, from among the MF profile clusters, an MF profile cluster with which to associate the MF profile for the additional subject.
15. The system of claim 14, wherein the system further comprises:
determining at least one visual characteristic of a first graphical user interface (GUI) element using a first gene group expression level for at least one gene group associated with cancer malignancy and at least one visual characteristic of a second GUI element using a second gene group expression level for at least one gene group associated with cancer microenvironment;
generating a personalized GUI personalized to the additional subject, the GUI comprising:

a second portion associated with cancer microenvironment and containing the second GUI element, wherein the second portion is different from the first portion; and presenting the generated personalized GUI to a user.

obtaining RNA expression data for a biological sample from a subject having a particular type of cancer;
determining a molecular-functional (MF) profile for the subject at least in part by:

gene group expression level for each gene group in a first set of gene groups associated with cancer malignancy and consisting of a proliferation rate group, a PI3K/AKT/mTOR signaling group, a RAS/RAF/MEK signaling group, a receptor tyrosine kinases expression group, a growth factors group, a tumor suppressors group, a metastasis signature group, an anti-metastatic factors group, and a mutation status group; and
determining, using the RNA expression data and the reference RNA expression data, a gene group expression level for each gene group in a second set of gene groups associated with cancer microenvironment and consisting of a MHCI group, a MHCII group, a coactivation molecules group, an effector cells group, a NK cells group, a 
accessing information specifying multiple MF profile clusters for the particular cancer type;
identifying, from among the multiple MF profile clusters, an MF profile cluster with which to associate the MF profile for the subject, the MF profile clusters comprising:
a first MF profile cluster associated with inflamed and vascularized biological samples and/or inflamed and fibroblast-enriched biological samples, a second MF profile cluster associated with 
a fourth MF profile cluster associated with non-inflamed and non- vascularized biological samples and/or non-inflamed and non-fibroblast-enriched biological samples,
wherein the MF profile clusters were generated by:
determining a plurality of MF profiles for a respective plurality of subjects using the reference RNA expression data and RNA expression data from biological samples obtained from the plurality of subjects, each of the plurality of MF profiles containing a gene group expression level for each 
clustering the plurality of MF profiles to obtain the MF profile clusters;
determining at least one visual characteristic of a first graphical user interface (GUI) element using a first gene group expression level for at least one gene group of the first set of gene groups associated with cancer malignancy and at least one visual characteristic of a second GUI element using a second gene group expression level for at least one gene group of the second set of gene groups associated with cancer microenvironment;
generating a personalized GUI personalized to the subject, the GUI comprising:
a first portion associated with cancer malignancy and containing the first GUI element; and
a second portion associated with cancer microenvironment and containing the 
and presenting the generated personalized GUI to a user.

1. A system, comprising:
at least one computer hardware processor; and
at least one non-transitory computer-readable storage medium storing processor-executable instructions that, when executed by the at least one computer hardware processor, cause the at least one computer hardware processor to perform:
obtaining RNA expression data and/or whole exome sequencing (WES) data from biological samples from a plurality 
determining a respective plurality of molecular-functional (MF) profiles for the plurality of subjects at least in part by, for each of the plurality of subjects,
determining, using the RNA expression data, a respective gene group expression level for each group in a set of gene groups, the set of gene groups comprising gene groups associated with cancer malignancy and different gene groups associated with cancer microenvironment;
clustering the plurality of MF profiles to obtain MF profile clusters comprising:
a first MF profile cluster associated with inflamed and vascularized biological samples and/or inflamed and fibroblast-enriched biological samples,
a second MF profile cluster associated with inflamed and non-vascularized biological samples and/or inflamed and 
a third MF profile cluster associated with non-inflamed and
vascularized biological samples and/or non-inflamed and fibroblast-enriched biological samples, and
a fourth MF profile cluster associated with non-inflamed and non-vascularized biological samples and/or non-inflamed and non-fibroblast-enriched biological sample; and
storing the plurality of MF profiles in association with information identifying the particular cancer type.
14. The system of claim 1, wherein the system further comprises:
obtaining RNA expression data for at least one biological sample obtained from an additional subject;
determining, using the RNA expression data for the at least one additional biological sample obtained from the 
identifying, from among the MF profile clusters, an MF profile cluster with which to associate the MF profile for the additional subject.
15. The system of claim 14, wherein the system further comprises:
determining at least one visual characteristic of a first graphical user interface (GUI) element using a first gene group expression level for at least 
generating a personalized GUI personalized to the additional subject, the GUI comprising:
a first portion associated with cancer malignancy and containing the first GUI element; and
a second portion associated with cancer microenvironment and containing the second GUI element, wherein the second portion is different from the first portion; and presenting the generated personalized GUI to a user.

obtaining RNA expression data for a biological sample from a subject having a particular type of cancer;
determining a molecular-functional (MF) profile for the subject at least in part by:
determining, using the RNA expression data and reference RNA expression data, a gene group expression level for each gene group in a first set of gene groups associated with cancer malignancy and consisting of a proliferation rate group, a PI3K/AKT/mTOR signaling group, a RAS/RAF/MEK signaling group, a receptor tyrosine kinases expression group, a growth factors group, a tumor 
anti-metastatic factors group, and a mutation status group; and
determining, using the RNA expression data and the reference RNA expression data, a gene group expression level for each gene group in a second set of gene groups associated with cancer microenvironment and consisting of a MHCI group, a MHCII group, a coactivation molecules group, an effector cells group, a NK cells group, a T cell traffic group, a T cells group, a B cells group, a M1 signatures group, a Thl signature group, an antitumor cytokines group, a checkpoint inhibition group, a Treg group, a MDSC group, a granulocytes group, a M2 signature group, a Th2 signature group, a protumor cytokines group, a cancer associated fibroblasts group, an angiogenesis group, and a complement inhibition group; and

identifying, from among the multiple MF profile clusters, an MF profile cluster with which to associate the MF profile for the subject, the MF profile clusters comprising:
a first MF profile cluster associated with inflamed and vascularized biological samples and/or inflamed and fibroblast-enriched biological samples, a second MF profile cluster associated with inflamed and non- vascularized biological samples and/or inflamed and non-fibroblast-enriched biological samples, a third MF profile cluster associated with non-inflamed and vascularized biological samples and/or non-inflamed and fibroblast-enriched biological samples, and
a fourth MF profile cluster associated with non-inflamed and non- vascularized biological samples and/or 
determining a plurality of MF profiles for a respective plurality of subjects using the reference RNA expression data and RNA expression data from biological samples obtained from the plurality of subjects, each of the plurality of MF profiles
containing a gene group expression level for each gene group in the first and second sets of gene groups; and
clustering the plurality of MF profiles to obtain the MF profile clusters;
determining at least one visual characteristic of a first graphical user interface (GUI) element using a first gene group expression level for at least one gene group of the first set of gene groups associated with cancer malignancy and at least one visual characteristic of a second GUI element 
generating a personalized GUI personalized to the subject, the GUI comprising:
a first portion associated with cancer malignancy and containing the first GUI element; and
a second portion associated with cancer microenvironment and containing the second GUI element, wherein the second portion is different from the first portion;
and presenting the generated personalized GUI to a user.

1. A system, comprising:
at least one computer hardware processor; and
at least one non-transitory computer-readable storage medium storing processor-executable instructions that, when executed by the at least one computer hardware processor, cause the at least one computer hardware processor to perform:
obtaining RNA expression data and/or whole exome sequencing (WES) data from biological samples from a plurality of subjects, at least some of the subjects having a cancer of a particular type;

determining, using the RNA expression data, a respective gene group expression level for each group in a set of gene groups, the set of gene groups comprising gene groups associated with cancer malignancy and different gene groups associated with cancer microenvironment;
clustering the plurality of MF profiles to obtain MF profile clusters comprising:
a first MF profile cluster associated with inflamed and vascularized biological samples and/or inflamed and fibroblast-enriched biological samples,
a second MF profile cluster associated with inflamed and non-vascularized biological samples and/or inflamed and non-fibroblast-enriched biological samples,

vascularized biological samples and/or non-inflamed and fibroblast-enriched biological samples, and
a fourth MF profile cluster associated with non-inflamed and non-vascularized biological samples and/or non-inflamed and non-fibroblast-enriched biological sample; and
storing the plurality of MF profiles in association with information identifying the particular cancer type.
14. The system of claim 1, wherein the system further comprises:
obtaining RNA expression data for at least one biological sample obtained from an additional subject;
determining, using the RNA expression data for the at least one additional biological sample obtained from the additional subject, an MF profile for the additional subject, wherein the MF 
identifying, from among the MF profile clusters, an MF profile cluster with which to associate the MF profile for the additional subject.
15. The system of claim 14, wherein the system further comprises:
determining at least one visual characteristic of a first graphical user interface (GUI) element using a first gene group expression level for at least one gene group associated with cancer malignancy and at least one visual 
generating a personalized GUI personalized to the additional subject, the GUI comprising:
a first portion associated with cancer malignancy and containing the first GUI element; and
a second portion associated with cancer microenvironment and containing the second GUI element, wherein the second portion is different from the first portion; and presenting the generated personalized GUI to a user.


Claims 1-4 and 21-24 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 17 of copending Application No. 16/006,462 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-4 and 21-24 of the instant Application are genera of the claimed species in claim 17 of the reference application.

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Instant Application 16/006,518
Reference Application 16/006,462
Claim 1 (Genus)
1. A system, comprising: at least one computer hardware processor; and at least one non-transitory computer-readable storage medium storing processor-executable instructions that, when executed by the at least one computer hardware processor, cause the at least one computer hardware processor to perform: obtaining RNA expression data for a biological sample from a subject;
determining a molecular-functional (MF) profile for the subject at least in part by determining, using the RNA expression data, a gene group expression level for each gene group in a set of gene groups, the set of gene groups comprising gene groups 
a MHCI group, a MHCII group, a coactivation molecules group, an effector cells group, a NK cells group, a T cell traffic group, a T cells group, a B cells group, a M1 signatures group, a Thl signature group, an antitumor cytokines group, a checkpoint inhibition group, a Treg group, a MDSC group, a granulocytes group, a M2 signature group, a Th2 signature group, a protumor cytokines group, a cancer associated fibroblasts group, an angiogenesis group, and a complement inhibition group, the determining 




























determining a first visual characteristic for a first graphical user interface (GUI) element using the first gene group expression level;

determining a second visual characteristic for a second GUI element using the second gene group expression level; generating a personalized GUI personalized to the subject, the GUI comprising:

a first GUI portion associated with cancer malignancy and containing the first GUI element having the first visual characteristic, and a

second GUI portion associated with cancer microenvironment and containing the second GUI element having the second visual characteristic; 


17.  A system, comprising: at least one computer hardware processor; and at least one non-transitory computer-readable storage medium storing processor-executable instructions that, when executed by the at least one computer hardware processor, cause the at least one computer hardware processor to perform: obtaining RNA expression data for a biological sample from a subject;
determining a molecular-functional (MF) profile for the subject at least in part by determining, using the RNA expression data, a gene group expression level for each gene group in a set of gene groups, the set of gene groups comprising gene groups 



a MHCI group, a MHCII group, a coactivation molecules group, an effector cells group, a NK cells group, a T cell traffic group, a T cells group, a B cells group, a M1 signatures group, a Thl signature group, an antitumor cytokines group, a checkpoint inhibition group, a Treg group, a MDSC group, a granulocytes group, a M2 signature group, a Th2 signature group, a protumor cytokines group, and a complement inhibition group; and wherein determining the MF profile for the subject comprises determining a 
determining at least one visual characteristic of a first graphical user interface (GUI) element using a first gene group expression level for at least one of the gene groups associated with cancer malignancy and at least one visual characteristic of a second GUI element using a second gene group expression level for at least one of the gene groups associated with cancer microenvironment; generating a personalized GUI personalized to the subject, the GUI comprising: a first portion associated with cancer malignancy and containing the first GUI element; and a second portion associated with cancer microenvironment and containing the second GUI element, wherein the second portion is different from the first portion; and presenting the generated personalized GUI to a user; optionally 

2. The system of claim 1, wherein determining the first visual characteristic for the first GUI element comprises determining size of the first 



3.  The system of claim 1, wherein in response to a user selection of the first GUI element, the GUI is configured to present information about at least one additional gene group associated with cancer malignancy; and/or wherein in response to a user selection of the second GUI element, the GUI is configured to present information about at least one additional gene group associated with cancer microenvironment.
See Claim 17 (Species)
Claim 4 (Genus)
4. The system of claim 1, wherein generating the personalized GUI comprises generating the GUI comprising: a first portion associated with cancer malignancy and containing 

Claim 21 (Species)
21. At least one non-transitory computer-readable storage medium storing processor- executable instructions that, when executed by at 


obtaining RNA expression data for a biological sample from a subject;
determining a molecular-functional (MF) profile for the subject at least in part by determining, using the RNA expression data, a gene group expression level for each gene group in a set of gene groups, the set of gene groups comprising gene groups associated with cancer malignancy including a first gene group and gene groups associated with cancer microenvironment including a second gene group, wherein the first and second gene groups are different, and wherein the gene groups associated with cancer microenvironment, including the second gene group, 
determining a first gene group expression level for the first gene group, and
determining a gene group expression level for each of the MHCI group, the MHCII group, the coactivation molecules group, the effector cells group, the NK cells group, the T

















determining a first visual characteristic for a first graphical user interface (GUI) element using the first gene group expression level;














generating a personalized GUI personalized to the subject, the GUI comprising:
a first GUI portion associated with cancer malignancy and containing the first GUI element having the first visual characteristic, and
a second GUI portion associated with cancer microenvironment and containing the second GUI element having the second visual characteristic; and
presenting the generated personalized GUI to a user.

17.  A system, comprising: at least one computer hardware processor; and at least one non-transitory computer-readable storage medium storing 

obtaining RNA expression data for a biological sample from a subject;

determining a molecular-functional (MF) profile for the subject at least in part by determining, using the RNA expression data, a gene group expression level for each gene group in a set of gene groups, the set of gene groups comprising gene groups associated with cancer malignancy and different gene groups associated with cancer microenvironment, wherein the gene groups associated with cancer microenvironment include: a cancer associated fibroblasts group, an angiogenesis group,



determining a plurality of MF profiles for a respective plurality of subjects using RNA expression data obtained from biological samples from the plurality of subjects, each of the plurality of MF profiles containing a gene group expression level for each gene group in the set of gene groups; and clustering the plurality of MF profiles to obtain the MF profile clusters;
determining at least one visual characteristic of a first graphical user interface (GUI) element using a first gene group expression level for at least one of the gene groups associated with cancer malignancy and at least one 
a first portion associated with cancer malignancy and containing the first GUI element; and a second portion associated with cancer microenvironment and containing the second GUI element, wherein the second portion is different from the first portion; and presenting the generated personalized GUI to a user; optionally wherein determining the at least one visual characteristic of the first GUI element comprises determining size of the first GUI element using the first gene group expression level; and/or wherein determining the at least one visual characteristic of the first GUI element comprises determining color of 

obtaining RNA expression data for a biological sample from a subject;
determining a molecular-functional (MF) profile for the subject at least in part by determining, using the RNA expression data, a gene group expression level for each gene group in a set of gene groups, the set of gene groups comprising gene groups associated with cancer malignancy including a first gene group and gene groups associated with cancer 
cytokines group, a cancer associated fibroblasts group, an angiogenesis group, and a complement inhibition group, the determining comprising:
determining a first gene group expression level for the first gene group, and
















































determining a first visual characteristic for a first graphical user interface (GUI) element using the first gene group expression level;























determining a second visual characteristic for a second GUI element 
generating a personalized GUI personalized to the subject, the GUI comprising:
a first GUI portion associated with cancer malignancy and containing the first GUI element having the first visual characteristic, and
a second GUI portion associated with cancer microenvironment and containing the second GUI element having the second visual characteristic; and
presenting the generated personalized GUI to a user.

17.  A system, comprising: at least one computer hardware processor; and at least one non-transitory computer-readable storage medium storing processor-executable instructions that, when executed by the at least one computer hardware processor, cause the at least one computer hardware processor to perform:

obtaining RNA expression data for a biological sample from a subject;

determining a molecular-functional (MF) profile for the subject at least in part by determining, using the RNA expression data, a gene group expression level for each gene group in a set of gene groups, the set of gene groups comprising gene groups associated with cancer malignancy and different gene groups associated with cancer microenvironment, wherein the gene groups associated with cancer microenvironment include: a cancer associated fibroblasts group, an angiogenesis group,










a MHCI group, a MHCII group, a coactivation molecules group, an effector cells group, a NK cells group, a T cell traffic group, a T cells group, a B cells group, a M1 signatures group, a Thl signature group, an antitumor cytokines group, a checkpoint inhibition group, a Treg group, a MDSC group, a granulocytes group, a M2 signature group, a Th2 signature group, a protumor cytokines group, and a complement inhibition group; and wherein determining the MF profile for the subject comprises determining a gene group expression level for each of the cancer associated fibroblasts group, the angiogenesis group, the MHCI group, the MHCII group, the coactivation molecules group, the effector cells group, the NK cells group, the T cell traffic group, the T cells group, the B cells group, the M1 signatures group, the Thl signature 

determining a plurality of MF profiles for a respective plurality of subjects using RNA expression data obtained from biological samples from the plurality of subjects, each of the plurality of MF profiles containing a gene group expression level for each gene group in the set of gene groups; and clustering the plurality of MF profiles to obtain the MF profile clusters;
determining at least one visual characteristic of a first graphical user interface (GUI) element using a first gene group expression level for at least one of the gene groups associated with 
a first portion associated with cancer malignancy and containing the first GUI element; and a second portion associated with cancer microenvironment and containing the second GUI element, wherein the second portion is different from the first portion; and presenting the generated personalized GUI to a user; optionally wherein determining the at least one visual characteristic of the first GUI element comprises determining size of the first GUI element using the first gene group expression level; and/or wherein determining the at least one visual characteristic of the first GUI 


determining a molecular-functional (MF) profile for the subject at least in part by:
determining, using the RNA expression data and reference RNA expression data, a
gene group expression level for each gene group in a first set of gene groups associated with cancer malignancy and consisting of a proliferation rate group, a PI3K/AKT/mTOR signaling group, a RAS/RAF/MEK signaling group, a receptor tyrosine kinases expression group, a growth factors group, a tumor suppressors group, a metastasis signature group, an anti-metastatic factors group, and a mutation status group; and
determining, using the RNA expression data and the reference RNA expression data, a gene group expression level for 
accessing information specifying multiple MF profile clusters for the particular cancer type;
identifying, from among the multiple MF profile clusters, an MF profile cluster with which to associate the MF profile 
a first MF profile cluster associated with inflamed and vascularized biological samples and/or inflamed and fibroblast-enriched biological samples, a second MF profile cluster associated with inflamed and non- vascularized biological samples and/or inflamed and non-fibroblast-enriched biological samples, a third MF profile cluster associated with non-inflamed and vascularized biological samples and/or non-inflamed and fibroblast-enriched biological samples, and
a fourth MF profile cluster associated with non-inflamed and non- vascularized biological samples and/or non-inflamed and non-fibroblast-enriched biological samples,
wherein the MF profile clusters were generated by:
determining a plurality of MF profiles for a respective plurality of subjects 
clustering the plurality of MF profiles to obtain the MF profile clusters;















generating a personalized GUI personalized to the subject, the GUI comprising:
a first portion associated with cancer malignancy and containing the first GUI element; and
a second portion associated with cancer microenvironment and containing the second GUI element, wherein the second portion is different from the first portion;


17.  A system, comprising: at least one computer hardware processor; and at least one non-transitory computer-readable storage medium storing processor-executable instructions that, when executed by the at least one computer hardware processor, cause 

obtaining RNA expression data for a biological sample from a subject;

determining a molecular-functional (MF) profile for the subject at least in part by determining, using the RNA expression data, a gene group expression level for each gene group in a set of gene groups, the set of gene groups comprising gene groups associated with cancer malignancy and different gene groups associated with cancer microenvironment, wherein the gene groups associated with cancer microenvironment include: a cancer associated fibroblasts group, an angiogenesis group,










a MHCI group, a MHCII group, a coactivation molecules group, an effector cells group, a NK cells group, a T cell traffic group, a T cells group, a B cells group, a M1 signatures group, a Thl signature group, an antitumor cytokines group, a checkpoint inhibition group, a Treg group, a MDSC group, a granulocytes group, a M2 signature group, a Th2 signature group, a protumor cytokines group, and a complement inhibition group; and wherein determining the MF profile for the subject comprises determining a gene group expression level for each of the cancer associated fibroblasts group, the angiogenesis group, the MHCI group, the MHCII group, the 

determining a plurality of MF profiles for a respective plurality of subjects using RNA expression data obtained from biological samples from the plurality of subjects, each of the plurality of MF profiles containing a gene group expression level for each gene group in the set of gene groups; and clustering the plurality of MF profiles to obtain the MF profile clusters;

a first portion associated with cancer malignancy and containing the first GUI element; and a second portion associated with cancer microenvironment and containing the second GUI element, wherein the second portion is different from the first portion; and presenting the generated personalized GUI to a user; optionally wherein determining the at least one visual characteristic of the first GUI 

obtaining RNA expression data for a biological sample from a subject having a particular type of cancer;
determining a molecular-functional (MF) profile for the subject at least in part by:

anti-metastatic factors group, and a mutation status group; and
determining, using the RNA expression data and the reference RNA expression data, a gene group expression level for each gene group in a second set of gene groups associated with cancer microenvironment and consisting of a MHCI group, a MHCII group, a coactivation molecules group, an effector cells group, a NK cells group, a 
accessing information specifying multiple MF profile clusters for the particular cancer type;
identifying, from among the multiple MF profile clusters, an MF profile cluster with which to associate the MF profile for the subject, the MF profile clusters comprising:
a first MF profile cluster associated with inflamed and vascularized biological samples and/or inflamed and fibroblast-enriched biological samples, a second MF profile cluster associated with 
a fourth MF profile cluster associated with non-inflamed and non- vascularized biological samples and/or non-inflamed and non-fibroblast-enriched biological samples, wherein the MF profile clusters were generated by:
determining a plurality of MF profiles for a respective plurality of subjects using the reference RNA expression data and RNA expression data from biological samples obtained from the plurality of subjects, each of the plurality of MF profiles

clustering the plurality of MF profiles to obtain the MF profile clusters;





















determining at least one visual characteristic of a first graphical user interface (GUI) element using a first gene group expression level for at least one gene group of the first set of gene groups associated with cancer malignancy and at least one visual characteristic of a second GUI element using a second gene group expression level for at least one gene group of the second set of gene groups associated with cancer microenvironment;
generating a personalized GUI personalized to the subject, the GUI comprising:
a first portion associated with cancer malignancy and containing the first GUI element; and
a second portion associated with cancer microenvironment and containing the second GUI element, wherein the 
and presenting the generated personalized GUI to a user.

17.  A system, comprising: at least one computer hardware processor; and at least one non-transitory computer-readable storage medium storing processor-executable instructions that, when executed by the at least one 

obtaining RNA expression data for a biological sample from a subject;

determining a molecular-functional (MF) profile for the subject at least in part by determining, using the RNA expression data, a gene group expression level for each gene group in a set of gene groups, the set of gene groups comprising gene groups associated with cancer malignancy and different gene groups associated with cancer microenvironment, wherein the gene groups associated with cancer microenvironment include: a cancer associated fibroblasts group, an angiogenesis group,










a MHCI group, a MHCII group, a coactivation molecules group, an effector cells group, a NK cells group, a T cell traffic group, a T cells group, a B cells group, a M1 signatures group, a Thl signature group, an antitumor cytokines group, a checkpoint inhibition group, a Treg group, a MDSC group, a granulocytes group, a M2 signature group, a Th2 signature group, a protumor cytokines group, and a complement inhibition group; and wherein determining the MF profile for the subject comprises determining a gene group expression level for each of the cancer associated fibroblasts group, the angiogenesis group, the MHCI 

determining a plurality of MF profiles for a respective plurality of subjects using RNA expression data obtained from biological samples from the plurality of subjects, each of the plurality of MF profiles containing a gene group expression level for each gene group in the set of gene groups; and clustering the plurality of MF 
determining at least one visual characteristic of a first graphical user interface (GUI) element using a first gene group expression level for at least one of the gene groups associated with cancer malignancy and at least one visual characteristic of a second GUI element using a second gene group expression level for at least one of the gene groups associated with cancer microenvironment; generating a personalized GUI personalized to the subject, the GUI comprising:
a first portion associated with cancer malignancy and containing the first GUI element; and a second portion associated with cancer microenvironment and containing the second GUI element, wherein the second portion is different from the first portion; and presenting the generated personalized GUI to a user; optionally 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2013/0165337 A1:  multigene biomarkers for anticancer drugs.

US 2020/0335180 A1:  Pertinent to potential provisional double-patenting rejections if the scope of the claims in either Application changes
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jesse P Frumkin whose telephone number is (571)270-1849. The examiner can normally be reached Monday - Saturday, 10-5 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz R Skowronek can be reached on (571) 272-9047. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JESSE P FRUMKIN/         Primary Examiner, Art Unit 1631                                                                                                                                                                                               	December 9, 2021